EXHIBIT 10.2

364-DAY CREDIT AGREEMENT
 

Dated as of May 23, 2000
 

among
 

AUTOZONE, INC.,
as Borrower,
 
 

THE SEVERAL LENDERS
FROM TIME TO TIME PARTY HERETO
 

AND
 

BANK OF AMERICA, N.A.,
as Administrative Agent

and

THE CHASE MANHATTAN BANK,
as Syndication Agent

_____________________________________________________________________________

BANC OF AMERICA SECURITIES, LLC
and
CHASE SECURITIES, INC.,
as
Lead Arrangers and Book Managers

and

BANK ONE, NA
and
FLEET NATIONAL BANK
as
Co-Documentation Agents

--------------------------------------------------------------------------------


TABLE OF CONTENTS








SECTION 1 DEFINITIONS 1.1     Definitions.
1.2     Incorporated Definitions.
1.3     Computation of Time Periods.
1.4     Accounting Terms. SECTION 2 CREDIT FACILITY 2.1     Revolving Loans.
2.2     Competitive Loan Subfacility.
2.3     [intentionally left blank] SECTION 3 OTHER PROVISIONS RELATING TO CREDIT
FACILITY 3.1     Default Rate.
3.2     Extension and Conversion.
3.3     Prepayments.
3.4     Termination, Reduction and Increase of Committed Amount.
3.5     Fees.
3.6     Capital Adequacy.
3.7     Inability To Determine Interest Rate.
3.8     Illegality.
3.9     Yield Protection.
3.10     Withholding Tax Exemption.
3.11     Indemnity.
3.12     Pro Rata Treatment.
3.13     Sharing of Payments.
3.14     Payments, Computations, Etc.
3.15     Evidence of Debt.
3.16     Replacement of Lenders. SECTION 4 CONDITIONS 4.1     Closing
Conditions.
4.2     Conditions to all Extensions of Credit. SECTION 5 REPRESENTATIONS AND
WARRANTIES 5.1     Organization; Existence; Compliance with Law.
5.2     Power; Authorization; Enforceable Obligations.
5.3     No Legal Bar.
5.4     Governmental Regulations.
5.5     Purpose of Loans.
5.6     Incorporated Representations and Warranties. SECTION 6 COVENANTS 6.1    
Use of Proceeds.
6.2     Incorporated Covenants. SECTION 7     [intentionally left blank]

SECTION 8 EVENTS OF DEFAULT 8.1     Events of Default.
8.2     Acceleration; Remedies. SECTION 9 AGENCY PROVISIONS 9.1     Appointment.
9.2     Delegation of Duties.
9.3     Exculpatory Provisions.
9.4     Reliance on Communications.
9.5     Notice of Default.
9.6     Non-Reliance on Administrative Agent and Other Lenders.
9.7     Indemnification.
9.8     Administrative Agent in its Individual Capacity.
9.9     Successor Administrative Agent.
9.10     Syndication Agent. SECTION 10 MISCELLANEOUS 10.1     Notices.
10.2     Right of Set-Off.
10.3     Benefit of Agreement.
10.4     No Waiver; Remedies Cumulative.
10.5     Payment of Expenses, etc.
10.6     Amendments, Waivers and Consents.
10.7     Counterparts.
10.8     Headings.
10.9     Survival.
10.10     Governing Law; Submission to Jurisdiction; Venue.
10.11     Severability.
10.12     Entirety.
10.13     Binding Effect; Termination.
10.14     Confidentiality.
10.15     Source of Funds.
10.16     Conflict.


SCHEDULES

Schedule 1.1 Applicable Percentage
Schedule 2.1(a) Lenders
Schedule 2.1(b)(i) Form of Notice of Borrowing
Schedule 2.1(e) Form of Revolving Note
Schedule 2.2(f) Form of Competitive Note
Schedule 3.2 Form of Notice of Extension/Conversion
Schedule 3.4(b) Form of New Commitment Agreement
Schedule 4.1(e) Form of Legal Opinion
Schedule 6.2 Form of Officer's Compliance Certificate
Schedule 10.3(b) Form of Assignment and Acceptance

--------------------------------------------------------------------------------

364-DAY CREDIT AGREEMENT







THIS 364-DAY CREDIT AGREEMENT dated as of May 23, 2000 (the "Credit Agreement"),
is by and among AUTOZONE, INC., a Nevada corporation (the "Borrower"), the
several lenders identified on the signature pages hereto and such other lenders
as may from time to time become a party hereto (the "Lenders"), BANK OF AMERICA,
N.A., as administrative agent for the Lenders (in such capacity, the
"Administrative Agent") and THE CHASE MANHATTAN BANK, as syndication agent (in
such capacity, the "Syndication Agent").

W I T N E S S E T H

WHEREAS, the Borrower has requested that the Lenders provide a $650,000,000
credit facility (as such credit facility may be increased or decreased pursuant
to the terms hereof) for the purposes hereinafter set forth;

WHEREAS, the Lenders have agreed to make the requested credit facility available
to the Borrower on the terms and conditions hereinafter set forth;

NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
 


SECTION 1

DEFINITIONS

1.1 Definitions.

As used in this Credit Agreement, the following terms shall have the meanings
specified below unless the context otherwise requires:

"Agency Services Address" means Bank of America, N.A., Agency Administrative
Services, 1850 Gateway Boulevard, 5th Floor, Concord, California 94520-3281,
Attention: Jennifer Reeves, or such other address as may be identified by
written notice from the Administrative Agent to the Borrower.

"Administrative Agent" shall have the meaning assigned to such term in the
heading hereof, together with any successors or assigns.

"Applicable Percentage" means, for purposes of calculating the applicable
interest rate for any day for any Revolving Loan, the applicable rate of the
Facility Fee for any day for purposes of Section 3.5(a) or the applicable rate
of the Utilization Fee for any day for purposes of Section 3.5(c), the
appropriate applicable percentage set forth on Schedule 1.1 The Applicable
Percentages shall be determined and adjusted on the following dates (each a
"Calculation Date"): (i) where the Borrower has a senior unsecured (non-credit
enhanced) long term debt rating from S&P and/or Moody's, five (5) Business Days
after receipt of notice by the Administrative Agent of a change in any such debt
rating, based on such debt rating(s); and

(ii) where the Borrower previously had a senior unsecured (non-credit enhanced)
long term debt rating from S&P and/or Moody's, but either or both of S&P and
Moody's withdraws its rating such that the Borrower's senior unsecured
(non-credit enhanced) long term debt no longer is rated by either S&P or
Moody's, five (5) Business Days after receipt by the Administrative Agent of
notice of the withdrawal of the last to exist of such previous debt ratings,
based on Pricing Level V until the earlier of (A) such time as S&P and/or
Moody's provides another rating for such debt of the Borrower or (B) the
Required Lenders have agreed to an alternative pricing grid or other method for
determining Pricing Levels pursuant to an effective amendment to this Credit
Agreement.

The Applicable Percentage shall be effective from a Calculation Date until the
next such Calculation Date. The Administrative Agent shall determine the
appropriate Applicable Percentages promptly upon receipt of the notices and
information necessary to make such determination and shall promptly notify the
Borrower and the Lenders of any change thereof. Such determinations by the
Administrative Agent shall be conclusive absent manifest error. The Applicable
Percentage from the Closing Date shall be based on Pricing Level II, subject to
adjustment as provided herein.

"Approving Lenders" has the meaning set forth in Section 3.4(d).

"Bank of America" means Bank of America, N.A. and its successors.

"Base Rate Loan" means any Loan bearing interest at a rate determined by
reference to the Base Rate.

"Borrower" means the Person identified as such in the heading hereof, together
with any permitted successors and assigns

"Calculation Date" has the meaning set forth in the definition of Applicable
Percentage.

"Closing Date" means the date hereof.

"Committed Amount" shall have the meaning assigned to such term in Section
2.1(a).

"Commitment" means, with respect to each Lender, the commitment of such Lender
in an aggregate principal amount at any time outstanding not to exceed the
amount set forth opposite such Lender's name on Schedule 2.1(a) (as such amount
may be reduced or increased from time to time in accordance with the provisions
of this Credit Agreement), to make Loans in accordance with the provisions of
Section 2.1(a).

"Commitment Percentage" means, for any Lender, the percentage which such
Lender's Commitment then constitutes of the aggregate Committed Amount.

"Competitive Bid" means an offer by a Lender to make a Competitive Loan pursuant
to the terms of Section 2.2.

"Competitive Bid Rate" means, as to any Competitive Bid made by a Lender in
accordance with the provisions of Section 2.2, the fixed rate of interest
offered by the Lender making the Competitive Bid.

"Competitive Loan" means a loan made by a Lender in its discretion pursuant to
the provisions of Section 2.2.

"Competitive Note" means a promissory note of the Borrower in favor of a Lender
delivered pursuant to Section 2.2(f) and evidencing the Competitive Loans, if
any, of such Lender, as such promissory note may be amended, modified, restated
or replaced from time to time.

"Credit Documents" means a collective reference to this Credit Agreement, the
Notes, and all other related agreements and documents issued or delivered
hereunder or thereunder or pursuant hereto or thereto.

"Default" means any event, act or condition which with notice or lapse of time,
or both, would constitute an Event of Default.

"Designating Lender" has the meaning set forth in Section 10.3(e).

"Disapproving Lenders" has the meaning set forth in Section 3.4(d).

"Dollars" and "$" means dollars in lawful currency of the United States of
America.

"Eurodollar Loan" means any Loan bearing interest at a rate determined by
reference to the Eurodollar Rate.

"Event of Default" means such term as defined in Section 8.1.

"Existing Credit Agreements" means collectively, (i) that certain Credit
Agreement, dated as of December 20, 1996, as amended by Amendment No. 1 to
Credit Agreement dated as of February 10, 1998, Amendment No. 2 to Credit
Agreement dated as of November 13, 1998 and Amendment No. 3 to Credit Agreement
dated as of March 28, 2000, by and among the Borrower, the lenders party thereto
and Bank of America, formerly known as NationsBank, N.A., as Agent and (ii) that
certain Credit Agreement dated as of November 13, 1998, as amended by Amendment
No. 1 to Credit Agreement dated as of July 16, 1999 and Amendment No. 2 to
Credit Agreement dated as of March 28, 2000 by and among the Borrower, the
lenders party thereto and Bank of America, formerly known as NationsBank, N.A.
as Agent.

"Facilities" means a collective reference to (i) the revolving loan facility
established pursuant to Section 2.1 and (ii) the Five-Year Revolver.

"Facility Fee" shall have the meaning assigned to such term in Section 3.5(a).

"Facility Fee Calculation Period" shall have the meaning assigned to such term
in Section 3.5(a).

"Fees" means all fees payable pursuant to Section 3.5.

"Financial Officer" means, with respect to the Borrower, the Treasurer, the
Chief Accounting Officer, the General Counsel, the Chief Financial Officer or
the Vice President-Finance of the Borrower; provided that the Borrower may
designate additional persons or delete persons so authorized by written notice
to the Administrative Agent from at least two existing Financial Officers of the
Borrower.

"Five-Year Revolver" means the revolving loan facility established pursuant to
the Five-Year Credit Agreement.

"Five-Year Credit Agreement" means that certain Five-Year Credit Agreement dated
as of the date hereof among the Borrower, the lenders party thereto, Bank of
America, as administrative agent and The Chase Manhattan Bank, as syndication
agent.

"Interest Payment Date" means (i) as to any Base Rate Loan, the last day of each
March, June, September and December, the date of repayment of principal of such
Loan and the Termination Date and (ii) as to any Eurodollar Loan, the last day
of each Interest Period for such Loan, the date of repayment of principal of
such Loan and on the Termination Date, and in addition where the applicable
Interest Period is more than 3 months, then also on the date 3 months from the
beginning of the Interest Period, and each 3 months thereafter. If an Interest
Payment Date falls on a date which is not a Business Day, such Interest Payment
Date shall be deemed to be the next succeeding Business Day, except that in the
case of Eurodollar Loans where the next succeeding Business Day falls in the
next succeeding calendar month, then on the next preceding Business Day.

"Interest Period" means (i) as to any Eurodollar Loan, a period of one, two,
three or six month's duration, as the Borrower may elect, commencing in each
case, on the date of the borrowing (including conversions, extensions and
renewals) and (ii) as to any Competitive Loan, a period commencing in each case
on the date of the borrowing and ending on the date specified in the applicable
Competitive Bid whereby the offer to make such Competitive Loan was extended
(such ending date in any event to be no less than one week and not more than 180
days from the date of the borrowing; provided, however, (A) if any Interest
Period would end on a day which is not a Business Day, such Interest Period
shall be extended to the next succeeding Business Day (except that in the case
of Eurodollar Loans where the next succeeding Business Day falls in the next
succeeding calendar month, then on the next preceding Business Day), (B) no
Interest Period shall extend beyond the Termination Date, and (C) in the case of
Eurodollar Loans, where an Interest Period begins on a day for which there is no
numerically corresponding day in the calendar month in which the Interest Period
is to end, such Interest Period shall end on the last day of such calendar
month.

"Lenders" means each of the Persons identified as a "Lender" on the signature
pages hereto, and each Person which may become a Lender by way of assignment in
accordance with the terms hereof, together with their successors and permitted
assigns.

"Lending Installation" means, with respect to a Lender or the Administrative
Agent, any office, branch, subsidiary or affiliate of such Lender or the
Administrative Agent.

"Loan" or "Loans" means the Revolving Loans and/or the Competitive Loans,
individually or collectively, as appropriate.

"Master Account" means such account as may be identified by written notice from
at least two Financial Officers of the Borrower to the Administrative Agent.

"Moody's" means Moody's Investors Service, Inc., or any successor or assignee of
the business of such company in the business of rating securities.

"Note" means any Revolving Note or any Competitive Note, as the context may
require.

"Notice of Borrowing" means a written notice of borrowing in substantially the
form of Schedule 2.1(b)(i), as required by Section 2.1(b)(i).

"Notice of Extension/Conversion" means the written notice of extension or
conversion in substantially the form of Schedule 3.2, as required by Section
3.2.

"Participation Interest" means, the extension of credit by a Lender by way of a
purchase of a participation or in any Loans as provided in Section 3.13.

"Pricing Level" means the applicable pricing level for the Applicable Percentage
shown in Schedule 1.1.

"Register" shall have the meaning given such term in Section 10.3(c).

"Required Lenders" means, at any time, Lenders which are then in compliance with
their obligations hereunder (as determined by the Administrative Agent) and
holding in the aggregate at least 51% of (i) the Commitment Percentages or (ii)
if the Commitments have been terminated, the outstanding Loans and Participation
Interests.

"Revolving Loans" shall have the meaning assigned to such term in Section
2.1(a).

"Revolving Note" means a promissory note of the Borrower in favor of a Lender
delivered pursuant to Section 2.1(e) and evidencing the Revolving Loans of such
Lender, as such promissory note may be amended, modified, restated or replaced
from time to time.

"S&P" means Standard & Poor's Ratings Group, a division of McGraw Hill, Inc., or
any successor or assignee of the business of such division in the business of
rating securities.

"SPV" has the meaning set forth in Section 10.3(e).

"Syndication Agent" shall have the meaning assigned to such term in the heading
hereof together with any successors and assigns.

"Termination Date" means May 22, 2001, as such date may be extended pursuant to
Section 3.4.

"Utilization Fee" shall have the meaning set forth in Section 3.5(c).

"Utilization Fee Period" shall have the meaning assigned to such term in Section
3.5(c).

1.2 Incorporated Definitions.

All capitalized terms not otherwise defined herein shall have the respective
meanings assigned to such terms in the Five-Year Credit Agreement, as in effect
as of the date hereof (the "Incorporated Definitions"). The incorporation by
reference to the Five-Year Credit Agreement of the Incorporated Definitions
pursuant to this Section 1.2 shall survive the termination of the Five-Year
Credit Agreement. For purposes of the incorporation of the Incorporated
Definitions pursuant to this Section 1.2, all references in the Incorporated
Definitions to the "Administrative Agent" shall be deemed to refer to the
Administrative Agent hereunder, all references in the Incorporated Definitions
to a "Lender" or the "Lenders" shall be deemed to refer to one or more of the
Lenders hereunder, all references in the Incorporated Definitions to the
"Required Lenders" shall be deemed to refer to the Required Lenders hereunder,
all references in the Incorporated Definitions to the "Credit Agreement," or any
similar references, shall be deemed to refer to this Credit Agreement, all
references in the Incorporated Definitions to a "Note" or the "Notes" shall be
deemed to refer to one or more of the Notes issued pursuant to Section 2.1(e)
hereof and all references in the Incorporated Definitions to a "Credit Document"
or the "Credit Documents," or any similar references, shall be deemed to refer
to one or more of the Credit Documents as defined in Section 1.1 hereof.

1.3 Computation of Time Periods.

For purposes of computation of periods of time hereunder, the word "from" means
"from and including" and the words "to" and "until" each mean "to but
excluding."

1.4 Accounting Terms.

Except as otherwise expressly provided herein, all accounting terms used herein
shall be interpreted, and all financial statements and certificates and reports
as to financial matters required to be delivered to the Lenders hereunder shall
be prepared, in accordance with GAAP applied on a consistent basis. All
calculations made for the purposes of determining compliance with this Credit
Agreement shall (except as otherwise expressly provided herein) be made by
application of GAAP applied on a basis consistent with the most recent annual or
quarterly financial statements delivered pursuant to Section 6.1 of the
Incorporated Covenants; provided, however, if (a) the Borrower shall object to
determining such compliance on such basis at the time of delivery of such
financial statements due to any change in GAAP or the rules promulgated with
respect thereto or (b) the Administrative Agent or the Required Lenders shall so
object in writing within 30 days after delivery of such financial statements,
then such calculations shall be made on a basis consistent with the most recent
financial statements delivered by the Borrower to the Lenders as to which no
such objection shall have been made.
 
 


SECTION 2

CREDIT FACILITY

2.1 Revolving Loans. (a) Commitment. Subject to the terms and conditions hereof
and in reliance upon the representations and warranties set forth herein, each
Lender severally agrees to make available to the Borrower revolving credit loans
requested by the Borrower in Dollars ("Revolving Loans") up to such Lender's
Commitment from time to time from the Closing Date until the Termination Date,
or such earlier date as the Commitments shall have been terminated as provided
herein for the purposes hereinafter set forth; provided, however, that the sum
of the aggregate principal amount of outstanding Revolving Loans shall not
exceed SIX HUNDRED FIFTY MILLION DOLLARS ($650,000,000.00) (as such aggregate
maximum amount may be reduced or increased from time to time as provided in
Sections 3.3 and 3.4, the "Committed Amount"); provided, further, (i) with
regard to each Lender individually, such Lender's outstanding Revolving Loans
shall not exceed such Lender's Commitment, and (ii) with regard to the Lenders
collectively, the aggregate principal amount of outstanding Revolving Loans plus
the aggregate principal amount of outstanding Competitive Loans shall not exceed
the Committed Amount. Revolving Loans may consist of Base Rate Loans or
Eurodollar Loans, or a combination thereof, as the Borrower may request, and may
be repaid and reborrowed in accordance with the provisions hereof; provided,
however, that no more than 25 Eurodollar Loans shall be outstanding hereunder at
any time. For purposes hereof, Eurodollar Loans with different Interest Periods
shall be considered as separate Eurodollar Loans, even if they begin on the same
date, although borrowings, extensions and conversions may, in accordance with
the provisions hereof, be combined at the end of existing Interest Periods to
constitute a new Eurodollar Loan with a single Interest Period. Revolving Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.
(b) Revolving Loan Borrowings. (i) Notice of Borrowing. The Borrower shall
request a Revolving Loan borrowing by written notice (or telephone notice
promptly confirmed in writing) to the Administrative Agent not later than 11:30
A.M. (Charlotte, North Carolina time) on the Business Day of the requested
borrowing in the case of Base Rate Loans, and not later than 2:00 P.M.
(Charlotte, North Carolina time) on the third Business Day prior to the date of
the requested borrowing in the case of Eurodollar Loans. Each such request for
borrowing shall be irrevocable, executed by a Financial Officer of the Borrower
and shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, and (D) whether the borrowing shall be comprised of Base
Rate Loans, Eurodollar Loans or a combination thereof, and if Eurodollar Loans
are requested, the Interest Period(s) therefor. If the Borrower shall fail to
specify in any such Notice of Borrowing (I) an applicable Interest Period in the
case of a Eurodollar Loan, then such notice shall be deemed to be a request for
an Interest Period of one month, or (II) the type of Revolving Loan requested,
then such notice shall be deemed to be a request for a Base Rate Loan hereunder.
The Administrative Agent shall give notice to each affected Lender promptly upon
receipt of each Notice of Borrowing pursuant to this Section 2.1(b)(i), the
contents thereof and each such Lender's share of any borrowing to be made
pursuant thereto.

(ii) Minimum Amounts. Each Eurodollar Loan or Base Rate Loan that is a Revolving
Loan shall be in a minimum aggregate principal amount of $5,000,000 and integral
multiples of $1,000,000 in excess thereof (or the remaining amount of the
Committed Amount, if less).

(iii) Advances. Each Lender will make its Commitment Percentage of each
Revolving Loan borrowing available to the Administrative Agent for the account
of the Borrower as specified in Section 3.14(a), or in such other manner as the
Administrative Agent may specify in writing, by 1:00 P.M. (Charlotte, North
Carolina time) on the date specified in the applicable Notice of Borrowing in
Dollars and in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent by crediting the Master Account with the aggregate of the amounts made
available to the Administrative Agent by the Lenders and in like funds as
received by the Administrative Agent.
 
 

(c) Repayment. The principal amount of all Revolving Loans shall be due and
payable in full on the Termination Date, subject to the provisions of Sections
3.4(d) and (e).

(d) Interest. Subject to the provisions of Section 3.1, (i) Base Rate Loans.
During such periods as Revolving Loans shall be comprised in whole or in part of
Base Rate Loans, such Base Rate Loans shall bear interest at a per annum rate
equal to the Base Rate plus the Applicable Percentage; and

(ii) Eurodollar Loans. During such periods as Revolving Loans shall be comprised
in whole or in part of Eurodollar Loans, such Eurodollar Loans shall bear
interest at a per annum rate equal to the Eurodollar Rate plus the Applicable
Percentage.
 
 

Interest on Revolving Loans shall be payable in arrears on each applicable
Interest Payment Date (or at such other times as may be specified herein).

(e) Notes. The Revolving Loans made by each Lender shall be evidenced by a duly
executed promissory note of the Borrower to such Lender in an original principal
amount equal to such Lender's Commitment and in substantially the form of
Schedule 2.1(e).
 

2.2 Competitive Loan Subfacility. (a) Competitive Loans. Subject to the terms
and conditions and relying upon the representations and warranties herein set
forth, the Borrower may, from time to time from the Closing Date until the
Termination Date, request and each Lender may, in its sole discretion, agree to
make, Competitive Loans in Dollars to the Borrower; provided, however, that (i)
the aggregate principal amount of outstanding Competitive Loans shall not at any
time exceed the Committed Amount, and (ii) the sum of the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Competitive Loans shall not at any time exceed the Committed Amount.
Each Competitive Loan shall be not less than $10,000,000 in the aggregate and
integral multiples of $1,000,000 in excess thereof (or the remaining portion of
the Committed Amount, if less).

(b) Competitive Bid Requests. The Borrower may solicit by making a written or
telefax request to all of the Lenders for a Competitive Loan. To be effective,
such request must be received by each of the Lenders by such time as determined
by each such Lender in accordance with such Lender's customary practices (in any
event not to be later than 2:00 P.M. (Charlotte, North Carolina time)) one
Business Day prior to the date of the requested borrowing and must specify (i)
that a Competitive Loan is requested, (ii) the amount of such Competitive Loan
and (iii) the Interest Period for such Competitive Loan.

(c) Competitive Bids. Upon receipt of a request by the Borrower for a
Competitive Loan, each Lender may, in its sole discretion, submit a Competitive
Bid containing an offer to make a Competitive Loan in an amount up to the amount
specified in the related request for Competitive Loans. Such Competitive Bid
shall be submitted to the Borrower by telephone notice (to be immediately
confirmed by telecopy) by such time as determined by such Lender in accordance
with such Lender's customary practices (in any event not to be later than 10:30
A.M. (Charlotte, North Carolina time)) on the date of the requested Competitive
Loan. Competitive Bids so made shall be irrevocable. Each Competitive Bid shall
specify (i) the date of the proposed Competitive Loan, (ii) the maximum and
minimum principal amounts of the Competitive Loan for which such offer is being
made (which may be for all or a part of (but not more than) the amount requested
by the Borrower), (iii) the applicable Competitive Bid Rate, and (iv) the
applicable Interest Period.

(d) Acceptance of Competitive Bids. The Borrower may, before such time as
determined by the applicable Lender in accordance with such Lender's customary
practices (in any event until 1:00 P.M. (Charlotte, North Carolina time)) on the
date of the requested Competitive Loan, accept any Competitive Bid by giving the
applicable Lender and the Administrative Agent telephone notice (immediately
confirmed in writing) of (i) the Lender or Lenders whose Competitive Bid(s)
is/are accepted, (ii) the principal amount of the Competitive Bid(s) so accepted
and (iii) the Interest Period of the Competitive Bid(s) so accepted. The
Borrower may accept any Competitive Bid in whole or in part; provided, however,
that (a) the principal amount of each Competitive Loan may not exceed the
maximum amount offered in the Competitive Bid and may not be less than the
minimum amount offered in the Competitive Bid, (b) the principal amount of each
Competitive Loan may not exceed the total amount requested pursuant to
subsection (a) above, (c) the Borrower shall not accept a Competitive Bid made
at a particular Competitive Bid Rate if it has decided to reject a Competitive
Bid made at a lower Competitive Bid Rate and (d) if the Borrower shall accept a
Competitive Bid or Bids made at a particular Competitive Bid Rate but the amount
of such Competitive Bid or Bids shall cause the total amount of Competitive Bids
to be accepted by the Borrower to exceed the total amount requested pursuant to
subsection (a) above, then the Borrower shall accept a portion of such
Competitive Bid or Bids in an amount equal to the total amount requested
pursuant to subsection (a) above less the amount of other Competitive Bids
accepted with respect to such request, which acceptance, in the case of multiple
Competitive Bids at the same Competitive Bid Rate, shall be made pro rata in
accordance with each such Competitive Bid at such Competitive Bid Rate.
Competitive Bids so accepted by the Borrower shall be irrevocable.

(e) Funding of Competitive Loans. Upon acceptance by the Borrower pursuant to
subsection (d) above of all or a portion of any Lender's Competitive Bid, such
Lender shall, before such time as determined by such Lender in accordance with
such Lender's customary practices, on the date of the requested Competitive
Loan, make such Competitive Loan available by crediting the Master Account with
the amount of such Competitive Loan.

(f) Competitive Notes. The Competitive Loans of each Lender shall be evidenced
by a single Competitive Note duly executed on behalf of the Borrower, dated the
date hereof, in substantially the form of Schedule 2.2(f), payable to the order
of such Lender.

(g) Repayment of Competitive Loans. The Borrower shall repay to each Lender
which has made a Competitive Loan on the last day of the Interest Period for
such Competitive Loan the then unpaid principal amount of such Competitive Loan.
Unless the Borrower shall repay the maturing Competitive Loan or give to notice
to the Administrative Agent of its intent to otherwise repay such Loan not later
than 11:30 A.M. (Charlotte, North Carolina time) on the last day of the Interest
Period, the Borrower shall be deemed to have requested a Revolving Loan advance
comprised of Base Rate Loans in the amount of the maturing Competitive Loan, the
proceeds of which will be used to repay such Competitive Loan.

(h) Interest on Competitive Loans. The Borrower shall pay interest to each
Lender on the unpaid principal amount of each Competitive Loan from and
including the date of such Competitive Loan to but excluding the stated maturity
date thereof, at the applicable Competitive Bid Rate for such Competitive Loan
(computed on the basis of the actual number of days elapsed over a year of 360
days). Interest on Competitive Loans shall be payable in arrears on each
applicable Interest Payment Date (or at such other times as may be specified
herein).

(i) Limitation on Number of Competitive Loans. The Borrower shall not request a
Competitive Loan if, assuming the maximum amount of Competitive Loans so
requested is borrowed as of the date of such request, the sum of the aggregate
principal amount of outstanding Revolving Loans plus the aggregate principal
amount of outstanding Competitive Loans plus the aggregate principal amount of
outstanding Swingline Loans would exceed the aggregate Committed Amount.

(j) Change in Procedures for Requesting Competitive Loans. The Borrower and the
Lenders hereby agree that, notwithstanding any other provision to the contrary
contained in this Credit Agreement, upon mutual agreement of the Administrative
Agent and the Borrower and written notice by the Administrative Agent to the
Lenders, all further requests by the Borrower for Competitive Loans shall be
made by the Borrower to the Lenders through the Administrative Agent in
accordance with such procedures as shall be prescribed by the Administrative
Agent and acceptable to the Borrower and each Lender.

2.3 [intentionally left blank]
 
 


SECTION 3

OTHER PROVISIONS RELATING TO CREDIT FACILITY

3.1 Default Rate.

Upon the occurrence, and during the continuance, of an Event of Default, the
principal of and, to the extent permitted by law, interest on the Loans and any
other amounts owing hereunder or under the other Credit Documents shall bear
interest, payable on demand, at a per annum rate 1% greater than the rate which
would otherwise be applicable (or if no rate is applicable, whether in respect
of interest, fees or other amounts, then 1% greater than the Base Rate).

3.2 Extension and Conversion.

Subject to the terms of Section 4.2, the Borrower shall have the option, on any
Business Day, to extend existing Loans into a subsequent permissible Interest
Period or to convert Loans (other than Competitive Loans) into Loans of another
interest rate type; provided, however, that (a) except as provided in Section
3.8, Eurodollar Loans may be converted into Base Rate Loans only on the last day
of the Interest Period applicable thereto, (b) Eurodollar Loans may be extended,
and Base Rate Loans may be converted into Eurodollar Loans, only if no Default
or Event of Default is in existence on the date of extension or conversion, (c)
Loans extended as, or converted into, Eurodollar Loans shall be subject to the
terms of the definition of "Interest Period" set forth in Section 1.1 and shall
be in such minimum amounts as provided in Section 2.1(b)(ii), (d) no more than
25 Eurodollar Loans shall be outstanding hereunder at any time (it being
understood that, for purposes hereof, Eurodollar Loans with different Interest
Periods shall be considered as separate Eurodollar Loans, even if they begin on
the same date, although borrowings, extensions and conversions may, in
accordance with the provisions hereof, be combined at the end of existing
Interest Periods to constitute a new Eurodollar Loan with a single Interest
Period) and (e) any request for extension or conversion of a Eurodollar Loan
which shall fail to specify an Interest Period shall be deemed to be a request
for an Interest Period of one month. Each such extension or conversion shall be
effected by a Financial Officer of the Borrower giving a Notice of
Extension/Conversion (or telephone notice promptly confirmed in writing) to the
Administrative Agent prior to 11:30 A.M. (Charlotte, North Carolina time) on the
Business Day of, in the case of the extension of a Base Rate Loan, and prior to
2:00 P.M. (Charlotte, North Carolina time) on the third Business Day prior to,
in the case of the extension of a Eurodollar Loan as, or conversion of a Base
Rate Loan into, a Eurodollar Loan, the date of the proposed extension or
conversion, specifying the date of the proposed extension or conversion, the
Loans to be so extended or converted, the types of Loans into which such Loans
are to be converted and, if appropriate, the applicable Interest Periods with
respect thereto. Each request for extension or conversion shall be irrevocable
and shall constitute a representation and warranty by the Borrower of the
matters specified in subsections (b), (c), (d) and (e) of Section 4.2. In the
event the Borrower fails to request extension or conversion of any Eurodollar
Loan in accordance with this Section, or any such conversion or extension is not
permitted or required by this Section, then such Eurodollar Loan shall be
automatically converted into a Base Rate Loan at the end of the Interest Period
applicable thereto. The Administrative Agent shall give each Lender notice as
promptly as practicable of any such proposed extension or conversion affecting
any Loan.

3.3 Prepayments. (a) Voluntary Prepayments. The Borrower shall have the right to
prepay Loans (other than Competitive Bid Loans, which may not be prepaid) in
whole or in part from time to time, subject to Section 3.11, but otherwise
without premium or penalty; provided, however, that (i) Eurodollar Loans may
only be prepaid on three Business Days prior written notice to the
Administrative Agent and specifying the applicable Loans to be prepaid; (ii) any
prepayment of Eurodollar Loans will be subject to Section 3.11; and (iii) each
such partial prepayment of Loans shall be in a minimum principal amount of
$5,000,000 and multiples of $1,000,000 in excess thereof (or, if less, the full
remaining amount of the Loan being prepaid). Subject to the foregoing terms,
amounts prepaid under this Section 3.3(a) shall be applied as the Borrower may
elect.

(b) Mandatory Prepayments.
  (i) Commitment Limitation. If at any time, the sum of the aggregate principal
amount of outstanding Revolving Loans plus the aggregate principal amount of
outstanding Competitive Loans plus the aggregate principal amount of outstanding
Swingline Loans shall exceed the Committed Amount, the Borrower promises to
prepay immediately the outstanding principal balance on the Revolving Loans
and/or Competitive Loans in an amount sufficient to eliminate such excess.

(ii) Debt and Equity Issuances. During any period in which the Borrower has a
senior unsecured (non-credit enhanced) long term debt rating from S&P of below
BBB- and a senior unsecured (non-credit enhanced) long term debt rating from
Moody's of below Baa3, immediately upon receipt by the Borrower or any
Subsidiary of proceeds from any Debt or Equity Issuance (as defined below) the
Borrower shall prepay the principal amount of Revolving Loans outstanding under
the Facilities in an aggregate amount equal to 50% of the net cash proceeds of
such Debt or Equity Issuance. Such prepayment shall (A) be applied pro rata to
the Facilities (to the extent of outstanding Revolving Loans under each
Facility), (B) permanently reduce the Committed Amount (and the Commitments of
the Lenders on a pro rata basis) on a Dollar for Dollar basis and (C) be
accompanied by interest on the principal amount prepaid through the date of
prepayment. For purposes hereof, "Debt or Equity Issuance" means the issuance by
the Borrower or any of its Subsidiaries (to a Person other than the Borrower or
any of its Subsidiaries) of (I) any Indebtedness for borrowed money in the form
of publicly issued or privately placed bonds or other debt securities with a
maturity of three years or greater or (II) any shares of capital stock or other
equity securities.
 

(c) General. All prepayments made pursuant to this Section 3.3 shall (i) be
subject to Section 3.11 and (ii) unless the Borrower shall specify otherwise, be
applied first to Base Rate Loans, if any, and then to Eurodollar Loans in direct
order of Interest Period maturities. Except as otherwise set forth in subclause
(b) above, amounts prepaid on the Loans may be reborrowed in accordance with the
provisions hereof.

3.4 Termination, Reduction and Increase of Committed Amount. (a) Voluntary
Reductions. The Borrower may from time to time permanently reduce or terminate
the Committed Amount in whole or in part (in minimum aggregate amounts of
$5,000,000 or in integral multiples of $1,000,000 in excess thereof (or, if
less, the full remaining amount of the then applicable Committed Amount)) upon
five Business Days prior written notice to the Administrative Agent; provided,
however, no such termination or reduction shall be made which would cause the
aggregate principal amount of outstanding Loans to exceed the Committed Amount
unless, concurrently with such termination or reduction, the Loans are repaid to
the extent necessary to eliminate such excess. The Commitments of the Lenders
shall automatically terminate on the Termination Date. The Administrative Agent
shall promptly notify each affected Lender of receipt by the Administrative
Agent of any notice from the Borrower pursuant to this Section 3.4(a).

(b) Additional Commitments. The Borrower shall have the right no more than once
a year to increase the Facilities up to an aggregate amount of $1,500,000,000
(with such increase to be applied pro rata to the Facilities) without the
consent of the Lenders, subject however to the satisfaction of each of the
following terms and conditions: (i) to the knowledge of the Administrative
Agent, no Default or Event of Default shall exist and be continuing at the time
of such increase;

(ii) concurrently with the Borrower's request for such increase hereunder, the
Borrower shall deliver to the Administrative Agent, an officer's certificate
substantially in the form of Schedule 6.2 hereto certifying that no Default or
Event of Default has occurred and is continuing and demonstrating compliance
with each of the financial covenants set forth in Sections 6.10 and 6.11 both
before and after giving effect to the increase requested hereunder;

(iii) such increase shall be allocated in the following order: (A) first, to the
existing Lenders consenting to an increase in the amount of their Commitments;
provided that (1) on or before the tenth Business Day following notification of
a requested increase in the Committed Amount, each Lender shall notify the
Borrower of the desired increase, if any, in its Commitment and (2) if the
aggregate increases in the Commitments requested by the existing Lenders shall
exceed the requested increase in the Committed Amount, the Commitments of such
Lenders shall be increased on a pro rata basis according to the existing
Commitment Percentage of such Lenders; and

(B) second, to any other commercial bank, financial institution or "accredited
investor" (as defined in Regulation D of the Securities and Exchange Commission)
reasonably acceptable to the Administrative Agent and the Borrower;
 

(iv) each Person providing a new Commitment shall execute a New Commitment
Agreement substantially in the form of Schedule 3.4(b) hereto and, upon such
execution and the satisfaction of the other terms and conditions of this Section
3.4(b), such Person shall thereupon become a party hereto and have the rights
and obligations of a Lender under this Credit Agreement as more specifically
provided in the New Commitment Agreement; and

(v) the Administrative Agent shall promptly notify each Lender of (A) the new
Committed Amount and (B) each Lender's Commitment Percentage, in each case after
giving effect to the one-time increase in Commitment referred to in this Section
3.4(b).
 

On the date (which date shall be a Business Day) on which the increase in the
Committed Amount occurs the Administrative Agent and the Lenders shall make
adjustments among the Lenders with respect to the Revolving Loans outstanding
hereunder and under the Five-Year Revolver and amounts of principal, interest,
fees and other amounts paid or payable with respect thereto as shall be
necessary in order to reallocate among the Lenders such outstanding amounts
based on the new Commitment Percentages and to otherwise carry out fully the
terms of this Section 3.4(b). The Borrower agrees that, in connection with any
such increase in the Committed Amount, it will promptly (i) provide to each
Lender providing a new or increased Commitment (upon surrender of the existing
Revolving Note of such Lender in the case of an existing Lender) a Revolving
Note in the amount of its new or increased (as applicable) Commitment
substantially in the form of the Revolving Note attached hereto as Schedule
2.1(e) (but, in the case of a new Revolving Note given to an existing Lender
that increases its Commitment, with notation thereon that it is given in
substitution for and replacement of the original Revolving Note or any
replacement notes thereof) and (ii) provide to each Lender (upon surrender of
the existing Competitive Note of such Lender in the case of an existing Lender)
a Competitive Note in the amount of the new Committed Amount substantially in
the form of the Competitive Note attached hereto as Schedule 2.2(f) (but, in the
case of a new Competitive Note given to an existing Lender, with notation
thereon that it is given in substitution for and replacement of the original
Competitive Note or any replacement notes thereof). Each of the parties hereto
acknowledges and agrees that no Lender shall be obligated to increase its
Commitment pursuant to the terms of this Section 3.4(b).

(c) Termination Date. Subject to subclauses (d) and (e) below, the Commitments
of the Lenders shall automatically terminate on the Termination Date.

(d) Extension. The Borrower may, no earlier than 60 days and no later than 30
days prior to the Termination Date, by notice to the Administrative Agent, make
written request of the Lenders to extend the Termination Date for an additional
period of 364 days. The Administrative Agent will give prompt notice to each of
the Lenders of its receipt of any such request for extension of the Termination
Date. Each Lender shall make a determination not more than 30 days nor less than
25 days prior to the Termination Date as to whether or not it will agree to
extend the Termination Date as requested; provided, however, that failure by any
Lender to make a timely response to the Borrower's request for extension of the
Termination Date shall be deemed to constitute a refusal by the Lender to extend
the Termination Date. If, in response to a request for an extension of the
Termination Date, one or more Lenders shall fail to agree to the requested
extension (the "Disapproving Lenders"), then the Borrower may elect to either
(A) continue the credit facility hereunder at the same level of Commitments by
replacing each of the Disapproving Lenders in accordance with Section 3.16, or
(B) provided that the requested extension is approved by Lenders holding at
least 51% of the Commitments hereunder (including for purposes hereof any
Replacement Lenders which may replace a Disapproving Lender, the "Approving
Lenders"), extend and continue the credit facility at a lower aggregate amount
equal to the Commitments held by the Approving Lenders. In any such case, (i)
the Termination Date relating to the Commitments held by the Disapproving
Lenders shall remain as then in effect with repayment of obligations held by
such Disapproving Lenders being due on such date and termination of their
respective Commitments on such date, and (ii) the Termination Date relating to
the Commitments held by the Approving Lenders shall be extended by an additional
period of 364 days.

(e) Term Out Option. If (i) the Borrower shall have delivered to the
Administrative Agent a written notice requesting an extension of the Termination
Date at least three (3) Business Days prior to the Termination Date then in
effect (which notice the Administrative Agent shall promptly transmit to each
Lender) and (ii) no Default or Event of Default exists on the otherwise
applicable Termination Date, then such otherwise applicable Termination Date
shall be extended to the first anniversary of the Termination Date then in
effect. No additional borrowings may be made during such extension period and
any amounts repaid on Loans outstanding under such facility during such
extension period may not be reborrowed. The otherwise Applicable Percentage on
all Loans outstanding under this option shall be increased by an additional 12.5
bps.
 

3.5 Fees. (a) Facility Fee. In consideration of the Commitments of the Lenders
hereunder, the Borrower agrees to pay to the Administrative Agent for the
account of each Lender a fee (the "Facility Fee") on the Committed Amount
computed at a per annum rate for each day during the applicable Facility Fee
Calculation Period (hereinafter defined) equal to the Applicable Percentage in
effect from time to time. The Facility Fee shall commence to accrue on the
Closing Date and shall be due and payable in arrears on the last Business Day of
each March, June, September and December (and any date that the Committed Amount
is reduced or increased as provided in Section 3.4 and the Termination Date) for
the immediately preceding quarter (or portion thereof) (each such quarter or
portion thereof for which the Facility Fee is payable hereunder being herein
referred to as a "Facility Fee Calculation Period"), beginning with the first of
such dates to occur after the Closing Date.

(b) Administrative Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, the fees referred to in the Administrative Agent's Fee
Letter (collectively, the "Administrative Agent's Fees").

(c) Utilization Fee. During such periods as the aggregate principal amount of
all outstanding Loans is greater than or equal to 33% of the Committed Amount
(each a "Utilization Fee Period"), the Borrower agrees to pay to the
Administrative Agent for the account of each Lender a fee (the "Utilization
Fee") on all Loans outstanding during each such Utilization Fee Period computed
at a per annum rate for each day during such period equal to the Applicable
Percentage for the Utilization Fee in effect from time to time. The Utilization
Fee shall be due and payable in arrears on the last Business Day of each March,
June, September and December for all Utilization Fee Periods occurring during
the immediately preceding quarter (or portion thereof), beginning with the first
of such dates to occur after the Closing Date.
 

3.6 Capital Adequacy.

If any Lender determines the amount of capital required or expected to be
maintained by such Lender, any Lending Installation of such Lender or any
corporation controlling such Lender is increased as a result of a Change, then,
within 15 days of demand by such Lender, the Borrower shall pay such Lender the
amount necessary to compensate for any shortfall in the rate of return on the
portion of such increased capital which such Lender determines is attributable
to this Credit Agreement, its Loans or its obligation to make Loans hereunder
(after taking into account such Lender's policies as to capital adequacy).
"Change" means (i) any change after the Closing Date in the Risk-Based Capital
Guidelines or (ii) any adoption of or change in any other law, governmental or
quasi-governmental rule, regulation, policy, guideline, interpretation, or
directive (whether or not having the force of law) after the Closing Date which
affects the amount of capital required or expected to be maintained by any
Lender or any Lending Installation or any corporation controlling any Lender.
"Risk-Based Capital Guidelines" means (i) the risk-based capital guidelines in
effect in the United States on the Closing Date, including transition rules, and
(ii) the corresponding capital regulations promulgated by regulatory authorities
outside the United States implementing the July 1988 report of the Basle
Committee on Banking Regulation and Supervisory Practices Entitled
"International Convergence of Capital Measurements and Capital Standards,"
including transition rules, and any amendments to such regulations adopted prior
to the Closing Date.

3.7 Inability To Determine Interest Rate.

If prior to the first day of any Interest Period, the Administrative Agent shall
have reasonably determined that, by reason of circumstances affecting the
relevant market, adequate and reasonable means do not exist for ascertaining the
Eurodollar Rate for such Interest Period, the Administrative Agent shall give
telecopy or telephonic notice thereof to the Borrower and the Lenders as soon as
practicable thereafter. If such notice is given (a) any Eurodollar Loans
requested to be made on the first day of such Interest Period shall be made as
Base Rate Loans and (b) any Loans that were to have been converted on the first
day of such Interest Period to or continued as Eurodollar Loans shall be
converted to or continued as Base Rate Loans. Until such notice has been
withdrawn by the Administrative Agent, no further Eurodollar Loans shall be made
or continued as such, nor shall the Borrower have the right to convert Base Rate
Loans to Eurodollar Loans.

3.8 Illegality.

Notwithstanding any other provision herein, if the adoption of or any change in
any Requirement of Law or in the interpretation or application thereof occurring
after the Closing Date shall make it unlawful for any Lender to make or maintain
Eurodollar Loans as contemplated by this Credit Agreement, (a) such Lender shall
promptly give written notice of such circumstances to the Borrower and the
Administrative Agent (which notice shall be withdrawn whenever such
circumstances no longer exist), (b) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert a Base Rate
Loan to Eurodollar Loans shall forthwith be canceled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar
Loans, such Lender shall then have a commitment only to make a Base Rate Loan
when a Eurodollar Loan is requested and (c) such Lender's Loans then outstanding
as Eurodollar Loans, if any, shall be converted automatically to Base Rate Loans
on the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If any such
conversion of a Eurodollar Loan occurs on a day which is not the last day of the
then current Interest Period with respect thereto, the Borrower shall pay to
such Lender such amounts, if any, as may be required pursuant to Section 3.11.

3.9 Yield Protection.

If any law or any governmental or quasi-governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law), or any
interpretation thereof, or the compliance of any Lender therewith, (a) subjects
any Lender or any applicable Lending Installation to any tax, duty, charge or
withholding on or from payments due from the Borrower (excluding federal
taxation of the overall net income of any Lender or applicable Lending
Installation), or changes the basis of taxation of payments to any Lender in
respect of its Loans or other amounts due it hereunder;

(b) imposes or increases or deems applicable any reserve, assessment, insurance
charge, special deposit or similar requirements against assets of, deposits with
or for the account of, or credit extended by, any Lender or any applicable
Lending Installation (other than reserves and assessments taken into account in
determining the Base Rate);

and the result of which is to increase the cost to any Lender of making, funding
or maintaining loans or reduces any amount receivable by any Lender or any
applicable Lending Installation in connection with loans, or requires any Lender
or any applicable Lending Installation to make any payment calculated by
reference to the amount of loans held or interest received by it, by an amount
deemed material by such Lender;

then, within 15 days of demand by such Lender, the Borrower shall pay such
Lender that portion of such increased expense incurred or reduction in an amount
received which such Lender determines is attributable to making, funding and
maintaining its Loans and its Commitments. This covenant shall survive the
termination of this Credit Agreement and the payment of the Loans and all other
amounts payable hereunder.

3.10 Withholding Tax Exemption.

Each Lender that is not incorporated under the laws of the United States of
America or a state thereof shall:
 

> > > > (a)     (i) on or before the date of any payment by the Borrower under
> > > > this Credit Agreement or Notes to such Lender, deliver to the Borrower
> > > > and the Administrative Agent (A) two (2) duly completed copies of United
> > > > States Internal Revenue Service Form 1001 or 4224, or successor
> > > > applicable form, as the case may be, certifying that it is entitled to
> > > > receive payments under this Credit Agreement and any Notes without
> > > > deduction or withholding of any United States federal income taxes and
> > > > (B) an Internal Revenue Service Form W-8 or W-9, or successor applicable
> > > > form, as the case may be, certifying that it is entitled to an exemption
> > > > from United States backup withholding tax;

 
(ii) deliver to the Borrower and the Administrative Agent two (2) further copies
of any such form or certification on or before the date that any such form or
certification expires or becomes obsolete and after the occurrence of any event
requiring a change in the most recent form previously delivered by it to the
Borrower; and

(iii) obtain such extensions of time for filing and complete such forms or
certifications as may reasonably be requested by the Borrower or the
Administrative Agent; or
 
 

(b) in the case of any such Lender that is not a "bank" within the meaning of
Section 881(c)(3)(A) of the Internal Revenue Code, (i) represent to the Borrower
(for the benefit of the Borrower and the Administrative Agent) that it is not a
bank within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code,
(ii) agree to furnish to the Borrower on or before the date of any payment by
the Borrower, with a copy to the Administrative Agent two (2) accurate and
complete original signed copies of Internal Revenue Service Form W-8, or
successor applicable form certifying to such Lender's legal entitlement at the
date of such certificate to an exemption from U.S. withholding tax under the
provisions of Section 881(c) of the Internal Revenue Code with respect to
payments to be made under this Credit Agreement and any Notes (and to deliver to
the Borrower and the Administrative Agent two (2) further copies of such form on
or before the date it expires or becomes obsolete and after the occurrence of
any event requiring a change in the most recently provided form and, if
necessary, obtain any extensions of time reasonably requested by the Borrower or
the Administrative Agent for filing and completing such forms), and (iii) agree,
to the extent legally entitled to do so, upon reasonable request by the
Borrower, to provide to the Borrower (for the benefit of the Borrower and the
Administrative Agent) such other forms as may be reasonably required in order to
establish the legal entitlement of such Lender to an exemption from withholding
with respect to payments under this Credit Agreement and any Notes; unless in
any such case any change in treaty, law or regulation has occurred after the
date such Person becomes a Lender hereunder which renders all such forms
inapplicable or which would prevent such Lender from duly completing and
delivering any such form with respect to it and such Lender so advises the
Borrower and the Administrative Agent in either case. Each Person that shall
become a Lender or a participant of a Lender pursuant to subsection 10.3 shall,
upon the effectiveness of the related transfer, be required to provide all of
the forms, certifications and statements required pursuant to this subsection,
provided that in the case of a participant of a Lender the obligations of such
participant of a Lender pursuant to this Section 3.10 shall be determined as if
the participant of a Lender were a Lender except that such participant of a
Lender shall furnish all such required forms, certifications and statements to
the Lender from which the related participation shall have been purchased.

3.11 Indemnity.

The Borrower promises to indemnify each Lender and to hold each Lender harmless
from any loss or expense which such Lender may sustain or incur (other than
through such Lender's gross negligence or willful misconduct) as a consequence
of (a) default by the Borrower in making a borrowing of, conversion into or
continuation of Eurodollar Loans after the Borrower has given a notice
requesting the same in accordance with the provisions of this Credit Agreement,
(b) default by the Borrower in making any prepayment of a Eurodollar Loan after
the Borrower has given a notice thereof in accordance with the provisions of
this Credit Agreement or (c) the making of a prepayment of Eurodollar Loans on a
day which is not the last day of an Interest Period with respect thereto. With
respect to Eurodollar Loans, such indemnification may include an amount equal to
the excess, if any, of (i) the amount of interest which would have accrued on
the amount so prepaid, or not so borrowed, converted or continued, for the
period from the date of such prepayment or of such failure to borrow, convert or
continue to the last day of the applicable Interest Period (or, in the case of a
failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Eurodollar Loans provided for herein (excluding, however, the
Applicable Percentage included therein, if any) over (ii) the amount of interest
(as reasonably determined by such Lender) which would have accrued to such
Lender on such amount by placing such amount on deposit for a comparable period
with leading banks in the interbank Eurodollar market. The covenants of the
Borrower set forth in this Section 3.11 shall survive the termination of this
Credit Agreement and the payment of the Loans and all other amounts payable
hereunder.

3.12 Pro Rata Treatment.

Except to the extent otherwise provided herein: (a) Loans. Each Loan, each
payment or prepayment of principal of any Loan, each payment of interest on the
Loans, each payment of Facility Fees, each payment of Utilization Fees, each
reduction of the Committed Amount and each conversion or extension of any Loan,
shall be allocated pro rata among the Lenders in accordance with the respective
principal amounts of their outstanding Loans and Participation Interests. With
respect to Competitive Loans, if the Borrower fails to specify the particular
Competitive Loan or Loans as to which any payment or other amount should be
applied and it is not otherwise clear as to the particular Competitive Loan or
Loans to which such payment or other amounts relate, or any such payment or
other amount is to be applied to Competitive Loans without regard to any such
direction by the Borrower, then each payment or prepayment of principal on
Competitive Loans and each payment of interest or other amount on or in respect
of Competitive Loans, shall be allocated pro rata among the relevant Lenders of
Competitive Loans in accordance with the then outstanding amounts of their
respective Competitive Loans.

(b) Advances. Unless the Administrative Agent shall have been notified in
writing by any Lender prior to a borrowing that such Lender will not make the
amount that would constitute its ratable share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
is making such amount available to the Administrative Agent, and the
Administrative Agent may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by such Lender within the time period specified therefor
hereunder, such Lender shall pay to the Administrative Agent, on demand, such
amount with interest thereon at a rate equal to the Federal Funds Rate for the
period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this subsection shall be
conclusive in the absence of manifest error.

3.13 Sharing of Payments.

The Lenders agree among themselves that, in the event that any Lender shall
obtain payment in respect of any Loan or any other obligation owing to such
Lender under this Credit Agreement through the exercise of a right of setoff,
banker's lien or counterclaim, or pursuant to a secured claim under Section 506
of Title 11 of the United States Code or other security or interest arising
from, or in lieu of, such secured claim, received by such Lender under any
applicable bankruptcy, insolvency or other similar law or otherwise, or by any
other means, in excess of its pro rata share of such payment as provided for in
this Credit Agreement, such Lender shall promptly purchase from the other
Lenders a participation in such Loans and other obligations in such amounts, and
make such other adjustments from time to time, as shall be equitable to the end
that all Lenders share such payment in accordance with their respective ratable
shares as provided for in this Credit Agreement. The Lenders further agree among
themselves that if payment to a Lender obtained by such Lender through the
exercise of a right of setoff, banker's lien, counterclaim or other event as
aforesaid shall be rescinded or must otherwise be restored, each Lender which
shall have shared the benefit of such payment shall, by repurchase of a
participation theretofore sold, return its share of that benefit (together with
its share of any accrued interest payable with respect thereto) to each Lender
whose payment shall have been rescinded or otherwise restored. The Borrower
agrees that any Lender so purchasing such a participation may, to the fullest
extent permitted by law, exercise all rights of payment, including setoff,
banker's lien or counterclaim, with respect to such participation as fully as if
such Lender were a holder of such Loan or other obligation in the amount of such
participation. Except as otherwise expressly provided in this Credit Agreement,
if any Lender or the Administrative Agent shall fail to remit to the
Administrative Agent or any other Lender an amount payable by such Lender or the
Administrative Agent to the Administrative Agent or such other Lender pursuant
to this Credit Agreement on the date when such amount is due, such payments
shall be made together with interest thereon for each date from the date such
amount is due until the date such amount is paid to the Administrative Agent or
such other Lender at a rate per annum equal to the Federal Funds Rate. If under
any applicable bankruptcy, insolvency or other similar law, any Lender receives
a secured claim in lieu of a setoff to which this Section 3.13 applies, such
Lender shall, to the extent practicable, exercise its rights in respect of such
secured claim in a manner consistent with the rights of the Lenders under this
Section 3.13 to share in the benefits of any recovery on such secured claim.

3.14 Payments, Computations, Etc. (a) Except as otherwise specifically provided
herein, all payments hereunder (other than payments in respect of Competitive
Loans) shall be made to the Administrative Agent in dollars in immediately
available funds, without offset, deduction, counterclaim or withholding of any
kind, at the Administrative Agent's office specified in Schedule 2.1(a) not
later than 4:00 P.M. (Charlotte, North Carolina time) on the date when due.
Payments received after such time shall be deemed to have been received on the
next succeeding Business Day. The Administrative Agent may (but shall not be
obligated to) debit the amount of any such payment which is not made by such
time to any ordinary deposit account of the Borrower maintained with the
Administrative Agent (with notice to the Borrower). The Borrower shall, at the
time it makes any payment under this Credit Agreement (other than payments in
respect of Competitive Loans), specify to the Administrative Agent the Loans,
Fees, interest or other amounts payable by the Borrower hereunder to which such
payment is to be applied (and in the event that it fails so to specify, or if
such application would be inconsistent with the terms hereof, the Administrative
Agent shall distribute such payment to the Lenders in such manner as the
Administrative Agent may determine to be appropriate in respect of obligations
owing by the Borrower hereunder, subject to the terms of Section 3.12(a)). The
Administrative Agent will distribute such payments to such Lenders, if any such
payment is received prior to 12:00 Noon (Charlotte, North Carolina time) on a
Business Day in like funds as received prior to the end of such Business Day and
otherwise the Administrative Agent will distribute such payment to such Lenders
on the next succeeding Business Day. All payments of principal and interest in
respect of Competitive Loans shall be made in accordance with the terms of
Section 2.2. Whenever any payment hereunder shall be stated to be due on a day
which is not a Business Day, the due date thereof shall be extended to the next
succeeding Business Day (subject to accrual of interest and Fees for the period
of such extension), except that in the case of Eurodollar Loans, if the
extension would cause the payment to be made in the next following calendar
month, then such payment shall instead be made on the next preceding Business
Day. Except as expressly provided otherwise herein, all computations of interest
and fees shall be made on the basis of actual number of days elapsed over a year
of 360 days, except with respect to computation of interest on Base Rate Loans
which (unless the Base Rate is determined by reference to the Federal Funds
Rate) shall be calculated based on a year of 365 or 366 days, as appropriate.
Interest shall accrue from and include the date of borrowing, but exclude the
date of payment.

(b) Allocation of Payments After Event of Default. Notwithstanding any other
provisions of this Credit Agreement to the contrary, after the occurrence and
during the continuance of an Event of Default, all amounts collected or received
by the Administrative Agent or any Lender on account of the Loans, Fees or any
other amounts outstanding under any of the Credit Documents shall be paid over
or delivered as follows:
  FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation reasonable attorneys' fees) of the Administrative
Agent in connection with enforcing the rights of the Lenders under the Credit
Documents;

SECOND, to payment of any fees owed to the Administrative Agent;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including without limitation, reasonable attorneys' fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to amounts owing to such Lender;

FOURTH, to the payment of accrued fees and interest;

FIFTH, to the payment of the outstanding principal amount of the Loans;

SIXTH, to all other amounts and other obligations which shall have become due
and payable under the Credit Documents or otherwise and not repaid pursuant to
clauses "FIRST" through "FIFTH" above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.
 

In carrying out the foregoing, (i) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; and (ii) each of the Lenders shall receive an amount equal
to its pro rata share (based on the proportion that the then outstanding Loans
held by such Lender bears to the aggregate then outstanding Loans) of amounts
available to be applied pursuant to clauses "THIRD", "FOURTH", "FIFTH" and
"SIXTH" above.

3.15 Evidence of Debt. (a) Each Lender shall maintain an account or accounts
evidencing each Loan made by such Lender to the Borrower from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time under this Credit Agreement. Each Lender will make reasonable
efforts to maintain the accuracy of its account or accounts and to promptly
update its account or accounts from time to time, as necessary.

(b) The Administrative Agent shall maintain the Register pursuant to Section
10.3(c) hereof, and a subaccount for each Lender, in which Register and
subaccounts (taken together) shall be recorded (i) the amount, type and Interest
Period of each such Loan hereunder, (ii) the amount of any principal or interest
due and payable or to become due and payable to each Lender hereunder and (iii)
the amount of any sum received by the Administrative Agent hereunder from or for
the account of the Borrower and each Lender's share thereof. The Administrative
Agent will make reasonable efforts to maintain the accuracy of the subaccounts
referred to in the preceding sentence and to promptly update such subaccounts
from time to time, as necessary.

(c) The entries made in the accounts, Register and subaccounts maintained
pursuant to subsection (b) of this Section 3.15 (and, if consistent with the
entries of the Administrative Agent, subsection (a)) shall be prima facie, but
not conclusive, evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain any such account, such Register or such
subaccount, as applicable, or any error therein, shall not in any manner affect
the obligation of the Borrower to repay the Loans made by such Lender in
accordance with the terms hereof.

3.16 Replacement of Lenders.

In the event any Lender delivers to the Borrower any notice in accordance with
Sections 3.6, 3.8, 3.9 or 3.10, then the Borrower shall have the right, if no
Default or Event of Default then exists, to replace such Lender (the "Replaced
Lender") with one or more additional banks or financial institutions
(collectively, the "Replacement Lender"), provided that (A) at the time of any
replacement pursuant to this Section 3.16, the Replacement Lender shall enter
into one or more assignment agreements substantially in the form of Schedule
10.3(b) pursuant to, and in accordance with the terms of, Section 10.3(b) (and
with all fees payable pursuant to said Section 10.3(b) to be paid by the
Replacement Lender) pursuant to which the Replacement Lender shall acquire all
of the rights and obligations of the Replaced Lender hereunder and, in
connection therewith, shall pay to the Replaced Lender in respect thereof an
amount equal to the sum of (a) the principal of, and all accrued interest on,
all outstanding Loans of the Replaced Lender, and (b) all accrued, but
theretofore unpaid, fees owing to the Replaced Lender pursuant to Section
3.5(a), and (B) all obligations of the Borrower owing to the Replaced Lender
(including all obligations, if any, owing pursuant to Section 3.6, 3.8 or 3.9,
but excluding those obligations specifically described in clause (A) above in
respect of which the assignment purchase price has been, or is concurrently
being paid) shall be paid in full to such Replaced Lender concurrently with such
replacement.
 
 


SECTION 4

CONDITIONS

4.1 Closing Conditions.

The obligation of the Lenders to enter into this Credit Agreement and to make
the initial Loans shall be subject to satisfaction of the following conditions
(in form and substance acceptable to the Lenders): (a) The Administrative Agent
shall have received original counterparts of this Credit Agreement executed by
each of the parties hereto;

(b) The Administrative Agent shall have received an appropriate original
Revolving Note for each Lender, executed by the Borrower;

(c) The Administrative Agent shall have received an appropriate original
Competitive Note for each Lender, executed by the Borrower;

(d) The Administrative Agent shall have received all documents it may reasonably
request relating to the existence and good standing of the Borrower, the
corporate or other necessary authority for and the validity of the Credit
Documents, and any other matters relevant thereto, all in form and substance
reasonably satisfactory to the Administrative Agent;

(e) The Administrative Agent shall have received a legal opinion of Harry L.
Goldsmith, Esq., general counsel for the Borrower, dated as of the Closing Date
and substantially in the form of Schedule 4.1(e);

(f) Since August 28, 1999 there shall not have occurred nor otherwise exist an
event or condition which has a Material Adverse Effect;

(g) The Administrative Agent shall have received, for its own account and for
the accounts of the Lenders, all fees and expenses required by this Credit
Agreement or any other Credit Document to be paid on or before the Closing Date;

(h) Each of the Existing Credit Agreements shall have been terminated; and

(i) The Administrative Agent shall have received such other documents,
agreements or information which may be reasonably requested by the
Administrative Agent.

4.2 Conditions to all Extensions of Credit.

The obligations of each Lender to make, convert or extend any Loan (including
the initial Loans) are subject to satisfaction of the following conditions in
addition to satisfaction on the Closing Date of the conditions set forth in
Section 4.1: (a) The Borrower shall have delivered, in the case of any Loan, an
appropriate Notice of Borrowing or Notice of Extension/Conversion;

(b) The representations and warranties set forth in Section 5 shall be, subject
to the limitations set forth therein, true and correct in all material respects
as of such date (except for those which expressly relate to an earlier date);

(c) There shall not have been commenced against the Borrower an involuntary case
under any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of the Borrower or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged or
unbonded;

(d) No Default or Event of Default shall exist and be continuing either prior to
or after giving effect thereto; and

(e) Immediately after giving effect to the making of such Loan (and the
application of the proceeds thereof), the sum of the aggregate principal amount
of outstanding Loans shall not exceed the Committed Amount.

The delivery of each Notice of Borrowing and each Notice of Extension/Conversion
shall constitute a representation and warranty by the Borrower of the
correctness of the matters specified in subsections (b), (c), (d) and (e) above.
 
 


SECTION 5

REPRESENTATIONS AND WARRANTIES

The Borrower hereby represents to the Administrative Agent and each Lender that:

5.1 Organization; Existence; Compliance with Law.

Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and is in good standing under the laws of the jurisdiction of its
incorporation or organization, (b) has the corporate or other necessary power
and authority, and the legal right, to own and operate its property, to lease
the property it operates as lessee and to conduct the business in which it is
currently engaged, except to the extent that the failure to have such legal
right would not be reasonably expected to have a Material Adverse Effect, (c) is
duly qualified as a foreign entity and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification, other than in such jurisdictions
where the failure to be so qualified and in good standing would not be
reasonably expected to have a Material Adverse Effect, and (d) is in compliance
with all material Requirements of Law, except to the extent that the failure to
comply therewith would not, in the aggregate, be reasonably expected to have a
Material Adverse Effect.

5.2 Power; Authorization; Enforceable Obligations.

The Borrower has the corporate or other necessary power and authority, and the
legal right, to make, deliver and perform the Credit Documents to which it is a
party, and in the case of the Borrower, to borrow hereunder, and has taken all
necessary corporate action to authorize the borrowings on the terms and
conditions of this Credit Agreement and to authorize the execution, delivery and
performance of the Credit Documents to which it is a party. No consent or
authorization of, filing with, notice to or other similar act by or in respect
of, any Governmental Authority or any other Person is required to be obtained or
made by or on behalf of the Borrower in connection with the borrowings hereunder
or with the execution, delivery, performance, validity or enforceability of the
Credit Documents to which the Borrower is a party. This Credit Agreement has
been, and each other Credit Document to which the Borrower is a party will be,
duly executed and delivered on behalf of the Borrower. This Credit Agreement
constitutes, and each other Credit Document to which the Borrower is a party
when executed and delivered will constitute, a legal, valid and binding
obligation of the Borrower enforceable against such party in accordance with its
terms, except as enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or similar laws affecting the enforcement
of creditors' rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

5.3 No Legal Bar.

The execution, delivery and performance of the Credit Documents by the Borrower,
the borrowings hereunder and the use of the proceeds thereof (a) will not
violate any Requirement of Law or contractual obligation of the Borrower or any
of its Subsidiaries in any respect that would reasonably be expected to have a
Material Adverse Effect, (b) will not result in, or require, the creation or
imposition of any Lien on any of the properties or revenues of any of the
Borrower or any of its Subsidiaries pursuant to any such Requirement of Law or
contractual obligation, and (c) will not violate or conflict with any provision
of the Borrower's articles of incorporation or by-laws.

5.4 Governmental Regulations.

No part of the proceeds of the Loans will be used, directly or indirectly, for
the purpose of purchasing or carrying any "margin stock" in violation of
Regulation U. If requested by any Lender or the Administrative Agent, the
Borrower will furnish to the Administrative Agent and each Lender a statement to
the foregoing effect in conformity with the requirements of FR Form U-1 referred
to in said Regulation U. No indebtedness being reduced or retired out of the
proceeds of the Loans was or will be incurred for the purpose of purchasing or
carrying any margin stock within the meaning of Regulation U or any "margin
security" within the meaning of Regulation T. "Margin stock" within the meanings
of Regulation U does not constitute more than 25% of the value of the
consolidated assets of the Borrower and its Subsidiaries. None of the
transactions contemplated by this Credit Agreement (including, without
limitation, the direct or indirect use of the proceeds of the Loans) will
violate or result in a violation of the Securities Act of 1933, as amended, or
the Securities Exchange Act of 1934, as amended, or regulations issued pursuant
thereto, or Regulation T, U or X.

5.5 Purpose of Loans.

The proceeds of the Loans hereunder shall be used solely by the Borrower (a) to
repurchase stock in the Borrower, (b) to finance acquisitions to the extent
permitted under this Credit Agreement, (c) to refinance existing indebtedness to
the Lenders and (d) for the working capital, commercial paper back up, capital
expenditures and other lawful corporate purposes of the Borrower and its
Subsidiaries.

5.6 Incorporated Representations and Warranties.

The Borrower hereby agrees that the representations and warranties contained in
Sections 5.1, 5.5, 5.6, 5.7, 5.8, 5.9, 5.10, 5.11(b) - (e), 5.12 and 5.14 of the
Five-Year Credit Agreement, as in effect as of the date hereof (the
"Incorporated Representations"), are hereby incorporated by reference and shall
be as binding on the Borrower as if set forth fully herein. The incorporation by
reference to the Five-Year Credit Agreement of the Incorporated Representations
pursuant to this Section 5.6 shall survive the termination of the Five-Year
Credit Agreement. For purposes of the incorporation of the Incorporated
Representations pursuant to this Section 5.6, all references in the Incorporated
Representations to the "Administrative Agent" shall be deemed to refer to the
Administrative Agent hereunder, all references in the Incorporated
Representations to a "Lender" or the "Lender" shall be deemed to refer to one or
more of the Lenders hereunder, all references in the Incorporated
Representations to the "Required Lenders" shall be deemed to refer to the
Required Lenders hereunder, all references in the Incorporated Representations
to the "Credit Agreement," or any similar references, shall be deemed to refer
to this Credit Agreement, all references in the Incorporated Representations to
a "Note" or the "Notes" shall be deemed to refer to one or more of the Notes
issued pursuant to Section 2.1(e) hereof and all references in the Incorporated
Representations to a "Credit Document" or the "Credit Documents," or any similar
references, shall be deemed to refer to one or more of the Credit Documents as
defined in Section 1.1 hereof.
 
 


SECTION 6

COVENANTS

The Borrower hereby covenants and agrees that so long as this Credit Agreement
is in effect or any amounts payable hereunder or under any other Credit Document
shall remain outstanding, and until all of the Commitments hereunder shall have
terminated:

6.1 Use of Proceeds.

The Borrower will use the proceeds of the Loans solely for the purposes set
forth in Section 5.5.

6.2 Incorporated Covenants.

The Borrower hereby agrees that the affirmative and negative covenants contained
in Sections 6.1 to 6.7 inclusive, Section 6.9, Section 6.10, Section 6.11 and
Section 7 of the Five-Year Credit Agreement, as existing after giving effect to
any subsequent amendment to the Five-Year Credit Agreement which the Required
Lenders hereunder have approved in a writing referring to this Credit Agreement
(the "Incorporated Covenants"), are hereby incorporated by reference and shall
be as binding on the Borrower as if set forth fully herein, except that, for
purposes hereof, Schedule 6.1(c) to the Five-Year Credit Agreement referred to
in Section 6.1(c) of the Five-Year Credit Agreement shall be deemed to refer to
Schedule 6.2 attached hereto. The incorporation by reference to the Five-Year
Credit Agreement of the Incorporated Covenants pursuant to this Section 6.2
shall survive the termination of the Five-Year Credit Agreement. For purposes of
the incorporation of the Incorporated Covenants pursuant to this Section 6.2,
all references in the Incorporated Covenants to the "Administrative Agent" shall
be deemed to refer to the Administrative Agent hereunder, all references in the
Incorporated Covenants to a "Lender" or the "Lenders" shall be deemed to refer
to one or more of the Lenders hereunder, all references in the Incorporated
Covenants to the "Required Lenders" shall be deemed to refer to the Required
Lenders hereunder, all references in the Incorporated Covenants to the "Credit
Agreement," or any similar reference, shall be deemed to refer to this Credit
Agreement, all references in the Incorporated Covenants to a "Note" or the
"Notes" shall be deemed to refer to one or more of the Notes issued pursuant to
Section 2.1(e) hereof and all references in the Incorporated Covenants to a
"Credit Document" or the "Credit Documents," or any similar reference, shall be
deemed to refer to one or more of the Credit Documents as defined in Section 1.1
hereof.
 
 


SECTION 7

[intentionally left blank]
 
 

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an "Event of Default"): (a) Payment. The Borrower shall
  (i) default in the payment when due of any principal of any of the Loans, or

(ii) default, and such default shall continue for five (5) or more Business
Days, in the payment when due of any interest on the Loans, or of any other
amounts owing hereunder, under any of the other Credit Documents or in
connection herewith or therewith; or
 

(b) Representations. Any representation, warranty or statement made or deemed to
be made by the Borrower herein, in any of the other Credit Documents, or in any
statement or certificate delivered or required to be delivered pursuant hereto
or thereto shall prove untrue in any material respect on the date as of which it
was deemed to have been made; or

(c) Covenants. The Borrower shall
  (i) default in the due performance or observance of any term, covenant or
agreement contained in Sections 6.2, 6.10, 6.11 or 7.1 through 7.3, inclusive,
and 7.5 of the Incorporated Covenants, or

(ii) default in the due performance of any term, covenant or agreement contained
in Section 6.1 of the Incorporated Covenants and such default shall continue
unremedied for a period of at least 5 days after the earlier of a responsible
officer of the Borrower becoming aware of such default or notice thereof by the
Administrative Agent; or

(iii) default in the due performance or observance by it of any term, covenant
or agreement (other than those referred to in subsections (a), (b), (c)(i) or
(c)(ii) of this Section 8.1) contained in this Credit Agreement and such default
shall continue unremedied for a period of at least 30 days after the earlier of
a responsible officer of the Borrower becoming aware of such default or notice
thereof by the Administrative Agent; or
 

(d) Incorporated Events of Default. The occurrence of an "Event of Default"
under and as defined in the Five-Year Credit Agreement, as in effect as of the
date hereof, which "Events of Default" (the "Incorporated Events of Default"),
are hereby incorporated herein by reference and shall be as binding on the
Borrower as if set forth fully herein, such incorporation by reference to
survive termination of the Five-Year Credit Agreement. For purposes of the
incorporation of the Incorporated Events of Default pursuant to this Section
8.1(d), all references in the Incorporated Events of Default to the
"Administrative Agent" shall be deemed to refer to the Administrative Agent
hereunder, all references in the Incorporated Events of Default to a "Lender" or
the "Lenders" shall be deemed to refer to one or more of the Lenders hereunder,
all references in the Incorporated Events of Default to the "Required Lenders"
shall be deemed to refer to the Required Lenders hereunder, all references in
the Incorporated Events of Default to the "Credit Agreement," or any similar
references, shall be deemed to refer to this Credit Agreement, all references in
the Incorporated Events of Default to a "Note" or the "Notes" shall be deemed to
refer to one or more of the Notes issued pursuant to Section 2.1(e) hereof and
all references in the Incorporated Events of Default to a "Credit Document" or
the "Credit Documents," or any similar references, shall be deemed to refer to
one or more of the Credit Documents as defined in Section 1.1 hereof.

8.2 Acceleration; Remedies.

Upon the occurrence of an Event of Default, and at any time thereafter unless
and until such Event of Default has been waived by the Required Lenders or cured
to the satisfaction of the Required Lenders (pursuant to the voting procedures
in Section 10.6), the Administrative Agent shall, upon the request and direction
of the Required Lenders, by written notice to the Borrower take any of the
following actions: (a) Termination of Commitments. Declare the Commitments
terminated whereupon the Commitments shall be immediately terminated.

(b) Acceleration. Declare the unpaid principal of and any accrued interest in
respect of all Loans and any and all other indebtedness or obligations of any
and every kind owing by the Borrower to the Administrative Agent and/or any of
the Lenders hereunder to be due whereupon the same shall be immediately due and
payable without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower.

(c) Enforcement of Rights. Enforce any and all rights and interests created and
existing under the Credit Documents and all rights of set-off.

Notwithstanding the foregoing, if an Event of Default specified in Section
8.1(d) of the Incorporated Events of Default shall occur, then the Commitments
shall automatically terminate and all Loans, all accrued interest in respect
thereof, all accrued and unpaid Fees and all other indebtedness or obligations
owing to the Administrative Agent and/or any of the Lenders hereunder
automatically shall immediately become due and payable without the giving of any
notice or other action by the Administrative Agent or the Lenders.
 
 


SECTION 9

AGENCY PROVISIONS

9.1 Appointment.

Each Lender hereby designates and appoints Bank of America, N.A. as
Administrative Agent (in such capacity as Administrative Agent hereunder, the
"Administrative Agent") of such Lender to act as specified herein and the other
Credit Documents, and each such Lender hereby authorizes the Administrative
Agent as the agent for such Lender, to take such action on its behalf under the
provisions of this Credit Agreement and the other Credit Documents and to
exercise such powers and perform such duties as are expressly delegated by the
terms hereof and of the other Credit Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere herein and in the other Credit Documents, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein and therein, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Credit Agreement or any of the other Credit
Documents, or shall otherwise exist against the Administrative Agent. The
provisions of this Section are solely for the benefit of the Administrative
Agent and the Lenders and the Borrower shall have no rights as a third party
beneficiary of the provisions hereof. In performing its functions and duties
under this Credit Agreement and the other Credit Documents, the Administrative
Agent shall act solely as agent of the Lenders and does not assume and shall not
be deemed to have assumed any obligation or relationship of agency or trust with
or for the Borrower or any of its Affiliates.

9.2 Delegation of Duties.

The Administrative Agent may execute any of its respective duties hereunder or
under the other Credit Documents by or through agents or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties; provided that the use of any Administrative Agents or attorneys-in-fact
shall not relieve the Administrative Agent of its duties hereunder.

9.3 Exculpatory Provisions.

The Administrative Agent and its officers, directors, employees, agents,
attorneys-in-fact or affiliates shall not be (a) liable for any action lawfully
taken or omitted to be taken by it or such Person under or in connection
herewith or in connection with any of the other Credit Documents (except for its
or such Person's own gross negligence or willful misconduct), or (b) responsible
in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by the Borrower contained herein or in any of
the other Credit Documents or in any certificate, report, document, financial
statement or other written or oral statement referred to or provided for in, or
received by the Administrative Agent under or in connection herewith or in
connection with the other Credit Documents, or enforceability or sufficiency
therefor of any of the other Credit Documents, or for any failure of the
Borrower to perform its obligations hereunder or thereunder. The Administrative
Agent shall not be responsible to any Lender for the effectiveness, genuineness,
validity, enforceability, collectibility or sufficiency of this Credit
Agreement, or any of the other Credit Documents or for any representations,
warranties, recitals or statements made herein or therein or made by the
Borrower in any written or oral statement or in any financial or other
statements, instruments, reports, certificates or any other documents in
connection herewith or therewith furnished or made by the Administrative Agent
to the Lenders or by or on behalf of the Borrower to the Administrative Agent or
any Lender or be required to ascertain or inquire as to the performance or
observance of any of the terms, conditions, provisions, covenants or agreements
contained herein or therein or as to the use of the proceeds of the Loans or of
the existence or possible existence of any Default or Event of Default or to
inspect the properties, books or records of the Borrower or any of its
Affiliates.

9.4 Reliance on Communications.

The Administrative Agent shall be entitled to rely, and shall be fully protected
in relying, upon any note, writing, resolution, notice, consent, certificate,
affidavit, letter, cablegram, telegram, telecopy, telex or teletype message,
statement, order or other document or conversation reasonably believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to the Borrower, independent accountants and other
experts selected by the Administrative Agent with reasonable care). The
Administrative Agent may deem and treat the Lenders as the owner of their
respective interests hereunder for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent in accordance with Section 10.3(b) hereof. The
Administrative Agent shall be fully justified in failing or refusing to take any
action under this Credit Agreement or under any of the other Credit Documents
unless it shall first receive such advice or concurrence of the Required Lenders
as it deems appropriate or it shall first be indemnified to its satisfaction by
the Lenders against any and all liability and expense which may be incurred by
it by reason of taking or continuing to take any such action. The Administrative
Agent shall in all cases be fully protected in acting, or in refraining from
acting, hereunder or under any of the other Credit Documents in accordance with
a request of the Required Lenders (or to the extent specifically provided in
Section 10.6, all the Lenders) and such request and any action taken or failure
to act pursuant thereto shall be binding upon all the Lenders (including their
successors and assigns).

9.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received notice from a Lender or the Borrower referring
to the Credit Document, describing such Default or Event of Default and stating
that such notice is a "notice of default." In the event that the Administrative
Agent receives such a notice, the Administrative Agent shall give prompt notice
thereof to the Lenders. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be reasonably directed by
the Required Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender expressly acknowledges that each of the Administrative Agent and its
officers, directors, employees, agents, attorneys-in-fact or affiliates has not
made any representations or warranties to it and that no act by the
Administrative Agent or any affiliate thereof hereinafter taken, including any
review of the affairs of the Borrower or any of its Affiliates, shall be deemed
to constitute any representation or warranty by the Administrative Agent to any
Lender. Each Lender represents to the Administrative Agent that it has,
independently and without reliance upon the Administrative Agent or any other
Lender, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
assets, operations, property, financial and other conditions, prospects and
creditworthiness of the Borrower or its Affiliates and made its own decision to
make its Loans hereunder and enter into this Credit Agreement. Each Lender also
represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Credit Agreement, and to make such investigation as it deems necessary to
inform itself as to the business, assets, operations, property, financial and
other conditions, prospects and creditworthiness of the Borrower and its
Affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
assets, property, financial or other conditions, prospects or creditworthiness
of the Borrower or any of its Affiliates which may come into the possession of
the Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates.

9.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent in its capacity as such
(to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitments (or if the Commitments have expired or been terminated, in
accordance with the respective principal amounts of outstanding Loans and
Participation Interests of the Lenders), from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including without limitation at any time following the final payment of all of
the obligations of the Borrower hereunder and under the other Credit Documents)
be imposed on, incurred by or asserted against the Administrative Agent in its
capacity as such in any way relating to or arising out of this Credit Agreement
or the other Credit Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements resulting from the
gross negligence or willful misconduct of the Administrative Agent. If any
indemnity furnished to the Administrative Agent for any purpose shall, in the
opinion of the Administrative Agent, be insufficient or become impaired, the
Administrative Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished. The agreements in this Section shall survive the repayment of the
Loans and other obligations under the Credit Documents and the termination of
the Commitments hereunder.

9.8 Administrative Agent in its Individual Capacity.

The Administrative Agent and its affiliates may make loans to, accept deposits
from and generally engage in any kind of business with the Borrower, its
Subsidiaries or their respective Affiliates as though the Administrative Agent
were not the Administrative Agent hereunder. With respect to the Loans made by
and all obligations of the Borrower hereunder and under the other Credit
Documents, the Administrative Agent shall have the same rights and powers under
this Credit Agreement as any Lender and may exercise the same as though it were
not the Administrative Agent, and the terms "Lender" and "Lenders" shall include
the Administrative Agent in its individual capacity.

9.9 Successor Administrative Agent.

The Administrative Agent may, at any time, resign upon 20 days written notice to
the Lenders, and may be removed, upon show of cause, by the Required Lenders
upon 30 days written notice to the Administrative Agent. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Administrative Agent; provided that, so long as no Default or Event of
Default has occurred and is continuing, such successor Administrative Agent
shall be reasonably acceptable to the Borrower. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the notice of resignation or
notice of removal, as appropriate, then the retiring Administrative Agent shall
select a successor Administrative Agent provided such successor is a Lender
hereunder or a commercial bank organized under the laws of the United States of
America or of any State thereof and has a combined capital and surplus of at
least $400,000,000. Upon the acceptance of any appointment as Administrative
Agent hereunder by a successor, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations as Administrative
Agent, as appropriate, under this Credit Agreement and the other Credit
Documents and the provisions of this Section 9 shall inure to its benefit as to
any actions taken or omitted to be taken by it while it was Administrative Agent
under this Credit Agreement.

9.10 Syndication Agent.

The Syndication Agent, in its capacity as such, shall have no rights, powers,
duties or obligations under this Credit Agreement or any of the other Credit
Documents.
 
 


SECTION 10

MISCELLANEOUS

10.1 Notices.

Except as otherwise expressly provided herein, all notices and other
communications shall have been duly given and shall be effective (i) when
delivered, (ii) when transmitted and received (by confirmation of receipt) via
telecopy (or other facsimile device) to the number set out below, (iii) the day
following the day on which the same has been delivered prepaid to a reputable
national overnight air courier service, or (iv) the third Business Day following
the day on which the same is sent by certified or registered mail, postage
prepaid, in each case to the respective parties at the address, in the case of
the Borrower and the Administrative Agent, set forth below, and, in the case of
the Lenders, set forth on Schedule 2.1(a), or at such other address as such
party may specify by written notice to the other parties hereto: if to the
Borrower:   AutoZone, Inc.
123 South Front Street
Memphis, TN 38103
Attn: Chief Financial Officer
Telephone: (901) 495-7181
Telecopy: (901) 495-8317   with a copy to the Treasurer and to the General
Counsel for the Borrower at the same address;   if to the Administrative Agent:

> > > Bank of America, N.A.
> > > Agency Administrative Services
> > > 1850 Gateway Boulevard, 5th Floor
> > > Concord, CA 94520-3281
> > > Attn: Jennifer Reeves
> > > Telephone: (925) 675-8384
> > > Telecopy: (925) 969-2902

> > > with a copy to:

Bank of America, N.A.
Retail Credit Products
Bank of America Corporate Center
100 N. Tryon Street, 16th Floor
Charlotte, North Carolina 28255
Attn: Timothy H. Spanos, Managing Director
Telephone: (704) 386-4507
Telecopy: (704) 388-8268


10.2 Right of Set-Off.

In addition to any rights now or hereafter granted under applicable law, and not
by way of limitation of any such rights, upon the occurrence of an Event of
Default, each Lender is authorized at any time and from time to time, without
presentment, demand, protest or other notice of any kind (all of which rights
being hereby expressly waived), to set-off and to appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by such Lender (including, without limitation, branches, agencies or
Affiliates of such Lender wherever located) to or for the credit or the account
of the Borrower against obligations and liabilities of such Person to such
Lender hereunder, under the Notes or the other Credit Documents, irrespective of
whether such Lender shall have made any demand hereunder and although such
obligations, liabilities or claims, or any of them, may be contingent or
unmatured, and any such set-off shall be deemed to have been made immediately
upon the occurrence of an Event of Default even though such charge is made or
entered on the books of such Lender subsequent thereto. Any Person purchasing a
participation in the Loans and Commitments hereunder pursuant to Section 3.13 or
Section 10.3(d) may exercise all rights of set-off with respect to its
participation interest as fully as if such Person were a Lender hereunder.

10.3 Benefit of Agreement. (a) Generally. This Credit Agreement shall be binding
upon and inure to the benefit of and be enforceable by the respective successors
and assigns of the parties hereto; provided that the Borrower may not assign or
transfer any of its interests without prior written consent of the Lenders;
provided further that the rights of each Lender to transfer, assign or grant
participations in its rights and/or obligations hereunder shall be limited as
set forth in this Section 10.3, provided however that nothing herein shall
prevent or prohibit any Lender from (i) pledging its Loans hereunder to a
Federal Reserve Bank in support of borrowings made by such Lender from such
Federal Reserve Bank, or (ii) granting assignments or selling participations in
such Lender's Loans and/or Commitments hereunder to its parent company and/or to
any Affiliate or Subsidiary of such Lender.

(b) Assignments. Each Lender may assign all or a portion of its rights and
obligations hereunder, pursuant to an assignment agreement substantially in the
form of Schedule 10.3(b), to (i) any Lender or any Affiliate or Subsidiary of a
Lender, or (ii) any other commercial bank, financial institution or "accredited
investor" (as defined in Regulation D of the Securities and Exchange Commission)
that is reasonably acceptable to the Administrative Agent and, so long as no
Default or Event of Default has occurred and is continuing, is reasonably
acceptable to the Borrower; provided that (i) any such assignment (other than
any assignment to an existing Lender) shall be in a minimum aggregate amount of
$5,000,000 (or, if less, the remaining amount of the Commitment being assigned
by such Lender) of the Commitments and in integral multiples of $1,000,000 above
such amount, (ii) so long as no Event of Default has occurred and is continuing,
no Lender shall assign more than 50% of such Lender's original Commitment
without the written consent of the Borrower and (iii) each such assignment shall
be of a constant, not varying, percentage of all such Lender's rights and
obligations under this Credit Agreement. Any assignment hereunder shall be
effective upon delivery to the Administrative Agent of written notice of the
assignment together with a transfer fee of $3,500 payable to the Administrative
Agent for its own account from and after the later of (i) the effective date
specified in the applicable assignment agreement and (ii) the date of recording
of such assignment in the Register pursuant to the terms of subsection (c)
below. The assigning Lender will give prompt notice to the Administrative Agent
and the Borrower of any such assignment. Upon the effectiveness of any such
assignment (and after notice to, and (to the extent required pursuant to the
terms hereof), with the consent of, the Borrower as provided herein), the
assignee shall become a "Lender" for all purposes of this Credit Agreement and
the other Credit Documents and, to the extent of such assignment, the assigning
Lender shall be relieved of its obligations hereunder to the extent of the Loans
and Commitment components being assigned. Along such lines the Borrower agrees
that upon notice of any such assignment and surrender of the appropriate Note or
Notes, it will promptly provide to the assigning Lender and to the assignee
separate promissory notes in the amount of their respective interests
substantially in the form of the original Note (but with notation thereon that
it is given in substitution for and replacement of the original Note or any
replacement notes thereof). By executing and delivering an assignment agreement
in accordance with this Section 10.3(b), the assigning Lender thereunder and the
assignee thereunder shall be deemed to confirm to and agree with each other and
the other parties hereto as follows: (i) such assigning Lender warrants that it
is the legal and beneficial owner of the interest being assigned thereby free
and clear of any adverse claim; (ii) except as set forth in clause (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Credit Agreement, any of the other Credit
Documents or any other instrument or document furnished pursuant hereto or
thereto, or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Credit Agreement, any of the other Credit Documents
or any other instrument or document furnished pursuant hereto or thereto or the
financial condition of the Borrower or any of its respective Affiliates or the
performance or observance by the Borrower of any of its obligations under this
Credit Agreement, any of the other Credit Documents or any other instrument or
document furnished pursuant hereto or thereto; (iii) such assignee represents
and warrants that it is legally authorized to enter into such assignment
agreement; (iv) such assignee confirms that it has received a copy of this
Credit Agreement, the other Credit Documents and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into such assignment agreement; (v) such assignee will
independently and without reliance upon the Administrative Agent, such assigning
Lender or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under this Credit Agreement and the other Credit
Documents; (vi) such assignee appoints and authorizes the Administrative Agent
to take such action on its behalf and to exercise such powers under this Credit
Agreement or any other Credit Document as are delegated to the Administrative
Agent by the terms hereof or thereof, together with such powers as are
reasonably incidental thereto; and (vii) such assignee agrees that it will
perform in accordance with their terms all the obligations which by the terms of
this Credit Agreement and the other Credit Documents are required to be
performed by it as a Lender. If the assignee is not a United States person under
Section 7701(a)(30) of the Code, it shall deliver to the Borrower and the
Administrative Agent a valid certification as to exemption from deduction or
withholding of taxes in accordance with Section 3.10.

(c) Maintenance of Register. The Administrative Agent shall maintain at one of
its offices in Charlotte, North Carolina (i) a copy of each New Commitment
Agreement, (ii) a copy of each Lender assignment agreement delivered to it in
accordance with the terms of subsection (b) above and (iii) a register for the
recordation of the identity of the principal amount, type and Interest Period of
each Loan outstanding hereunder, the names, addresses and the Commitments of the
Lenders pursuant to the terms hereof from time to time (the "Register"). The
Administrative Agent will make reasonable efforts to maintain the accuracy of
the Register and to promptly update the Register from time to time, as
necessary. The Register shall be prima facie, but not conclusive, evidence of
the information contained therein and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Credit Agreement. The Register shall be available for inspection by the Borrower
and each Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d) Participations. Each Lender may sell, transfer, grant or assign
participations in all or any part of such Lender's interests and obligations
hereunder; provided that (i) such selling Lender shall remain a "Lender" for all
purposes under this Credit Agreement (such selling Lender's obligations under
the Credit Documents remaining unchanged) and the participant shall not
constitute a Lender hereunder, (ii) no such participant shall have, or be
granted, rights to approve any amendment or waiver relating to this Credit
Agreement or the other Credit Documents except to the extent any such amendment
or waiver would (A) reduce the principal of or rate of interest on or Fees in
respect of any Loans in which the participant is participating or (B) postpone
the date fixed for any payment of principal (including extension of the
Termination Date or the date of any mandatory prepayment), interest or Fees in
which the participant is participating, and (iii) sub-participations by the
participant (except to an affiliate, parent company or affiliate of a parent
company of the participant) shall be prohibited. In the case of any such
participation, the participant shall not have any rights under this Credit
Agreement or the other Credit Documents (the participant's rights against the
selling Lender in respect of such participation to be those set forth in the
participation agreement with such Lender creating such participation) and all
amounts payable by the Borrower hereunder shall be determined as if such Lender
had not sold such participation, provided, however, that such participant shall
be entitled to receive additional amounts under Sections 3.6, 3.9 and 3.11 on
the same basis as if it were a Lender provided that it shall not be entitled to
receive any more than the selling Lender would have received had it not sold the
participation.

(e) Designation. (i) Notwithstanding anything to the contrary contained herein,
any Lender (a "Designating Lender") may grant to one or more special purpose
funding vehicles (each, an "SPV"), identified as such in writing from time to
time by the Designating Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such
Designating Lender would otherwise be obligated to make to the Borrower pursuant
to this Credit Agreement; provided that (I) nothing herein shall constitute a
commitment by any SPV to make any Loan, (II) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Designating Lender shall be obligated to make such Loan pursuant to the terms
hereof, (III) the Designating Lender shall remain liable for any indemnity or
other payment obligation with respect to its Commitment hereunder and (IV) each
such SPV would satisfy the requirements of Section 3.10 if such SPV was a Lender
hereunder. The making of a Loan by an SPV hereunder shall utilize the Commitment
of the Designating Lender to the same extent, and as if, such Loan were made by
such Designating Lender.

(ii) As to any Loans or portion thereof made by it, each SPV shall have all the
rights that a Lender making such Loans or portion thereof would have had under
this Credit Agreement; provided, however that each SPV shall have granted to its
Designating Lender an irrevocable power of attorney, to deliver and receive all
communications and notices under this Credit Agreement (and any related
documents) and to exercise on such SPV's behalf, all of such SPV's voting rights
under this Credit Agreement. No additional Note shall be required to evidence
the Loans or portion thereof made by an SPV; and the related Designating Lender
shall be deemed to hold its Note as agent for such SPV to the extent of the
Loans or portion thereof funded by such SPV. In addition, any payments for the
account of any SPV shall be paid to its Designating Lender as agent for such
SPV.

(iii) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Credit Agreement for which a Lender would
otherwise be liable for so long as, and to the extent, the Designating Lender
provides such indemnity or makes such payment. In furtherance of the foregoing,
each party hereto hereby agrees (which agreement shall survive the termination
of this Credit Agreement) that, prior to the date that is one year and one day
after the payment in full of all outstanding prior indebtedness of any SPV, it
will not institute against, or join any other person in instituting against,
such SPV any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or similar proceedings under the laws of the United States or any
State thereof.

(iv) In addition, notwithstanding anything to the contrary contained in this
Section 10.3 or otherwise in this Credit Agreement, any SPV may (I) at any time
and without paying any processing fee therefor, assign or participate all or a
portion of its interest in any Loans to the Designating Lender (or to any other
SPV of such Designating Lender) or to any financial institutions providing
liquidity and/or credit support to or for the account of such SPV to support the
funding or maintenance of Loans and (II) disclose on a confidential basis any
non-public information relating to its Loans to any rating agency, commercial
paper dealer or provider of any surety, guarantee or credit or liquidity
enhancements to such SPV. This Section 10.3 may not be amended without the
written consent of any Designating Lender affected thereby.

10.4 No Waiver; Remedies Cumulative.

No failure or delay on the part of the Administrative Agent or any Lender in
exercising any right, power or privilege hereunder or under any other Credit
Document and no course of dealing between the Administrative Agent or any Lender
and the Borrower shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights and
remedies provided herein are cumulative and not exclusive of any rights or
remedies which the Administrative Agent or any Lender would otherwise have. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances or
constitute a waiver of the rights of the Administrative Agent or the Lenders to
any other or further action in any circumstances without notice or demand.

10.5 Payment of Expenses, etc.

The Borrower agrees to: (a) pay all reasonable out-of-pocket costs and expenses
(i) of the Administrative Agent in connection with the negotiation, preparation,
execution and delivery and administration of this Credit Agreement and the other
Credit Documents and the documents and instruments referred to therein
(including, subject to agreed upon limitations, the reasonable fees and expenses
of Moore & Van Allen, PLLC, special counsel to the Administrative Agent and
non-duplicative allocated costs of internal counsel) and any amendment, waiver
or consent relating hereto and thereto including, but not limited to, any such
amendments, waivers or consents resulting from or related to any work-out,
renegotiation or restructure relating to the performance by the Borrower under
this Credit Agreement and (ii) of the Administrative Agent and the Lenders in
connection with enforcement of the Credit Documents and the documents and
instruments referred to therein (including, without limitation, in connection
with any such enforcement, the reasonable fees and disbursements of counsel
(including non-duplicative allocated costs of internal counsel) for the
Administrative Agent and each of the Lenders); (b) pay and hold each of the
Lenders harmless from and against any and all future stamp and other similar
taxes with respect to the foregoing matters and save each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to such
Lender) to pay such taxes; and (c) indemnify each Lender, its officers,
directors, employees, representatives, agents and Affiliates from and hold each
of them harmless against any and all losses, liabilities, claims, damages or
expenses incurred by any of them as a result of, or arising out of, or in any
way related to, or by reason of (i) any investigation, litigation or other
proceeding (whether or not any Lender is a party thereto, but excluding any
investigation initiated by the Person seeking indemnification hereunder) related
to the entering into and/or performance of any Credit Document or the use of
proceeds of any Loans (including other extensions of credit) hereunder or the
consummation of any other transactions contemplated in any Credit Document,
including, without limitation, the reasonable fees and disbursements of counsel
(including non-duplicative allocated costs of internal counsel) incurred in
connection with any such investigation, litigation or other proceeding or (ii)
the presence or Release of any Materials of Environmental Concern at, under or
from any Property owned, operated or leased by the Borrower or any of its
Subsidiaries, or the failure by the Borrower or any of its Subsidiaries to
comply with any Environmental Law (but excluding, in the case of either of
clause (i) or (ii) above, any such losses, liabilities, claims, damages or
expenses to the extent (A) incurred by reason of gross negligence or willful
misconduct on the part of the Person to be indemnified, (B) owing to the
Borrower or (C) owing to another Person entitled to indemnification hereunder).

10.6 Amendments, Waivers and Consents.

Neither this Credit Agreement nor any other Credit Document nor any of the terms
hereof or thereof may be amended, changed, waived, discharged or terminated
unless such amendment, change, waiver, discharge or termination is in writing
entered into by, or approved in writing by, the Required Lenders and the
Borrower, provided, however, that: (a) no such amendment, change, waiver,
discharge or termination shall, without the consent of each Lender directly
affected thereby, (i) reduce the rate or extend the time of payment of interest
(other than as a result of (x) waiving the applicability of any post-default
increase in interest rates or (y) an amendment approved by the Required Lenders
as set forth in the definition of "Applicable Percentage" following the
withdrawal by S&P and Moody's of their ratings on the Borrower's senior
unsecured (non-credit enhanced) long term debt) on any Loan or fees hereunder,
(ii) reduce the rate or extend the time of payment of any fees owing hereunder,
(iii) extend (A) the Commitments of the Lenders, or (B) the final maturity of
any Loan, or any portion thereof, or (iv) reduce the principal amount on any
Loan;

(b) no such amendment, change, waiver, discharge or termination shall, without
the consent of each Lender directly affected thereby, (i) except as otherwise
permitted under Section 3.4(b), increase the Commitments of the Lenders over the
amount thereof in effect (it being understood and agreed that a waiver of any
Default or Event of Default shall not constitute a change in the terms of any
Commitment of any Lender), (ii) amend, modify or waive any provision of this
Section 10.6 or Section 3.6, 3.10, 3.11, 3.12, 3.13, 8.1(a), 10.2, 10.3, 10.5 or
10.9, (iii) reduce or increase any percentage specified in, or otherwise modify,
the definition of "Required Lenders," or (iv) consent to the assignment or
transfer by the Borrower of any of its rights and obligations under (or in
respect of) the Credit Documents to which it is a party;

(c) no provision of Section 9 may be amended without the consent of the
Administrative Agent; and

(d) designation of the Master Account or of any Financial Officer may not be
made without the written consent of at least two Financial Officers of the
Borrower.

10.7 Counterparts.

This Credit Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument. It shall not be necessary in
making proof of this Credit Agreement to produce or account for more than one
such counterpart.

10.8 Headings.

The headings of the sections and subsections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Credit Agreement.

10.9 Survival.

All indemnities set forth herein, including, without limitation, in Section 3.9,
3.11, 9.7 or 10.5 shall survive the execution and delivery of this Credit
Agreement, the making of the Loans, the repayment of the Loans and other
obligations under the Credit Documents and the termination of the Commitments
hereunder, and all representations and warranties made by the Borrower herein
shall survive delivery of the Notes and the making of the Loans hereunder.

10.10 Governing Law; Submission to Jurisdiction; Venue. (a) THIS CREDIT
AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. Any legal
action or proceeding with respect to this Credit Agreement or any other Credit
Document may be brought in the courts of the State of New York in New York
County, or of the United States for the Southern District of New York, and, by
execution and delivery of this Credit Agreement, the Borrower hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the nonexclusive jurisdiction of such courts. The Borrower
further irrevocably consents to the service of process out of any of the
aforementioned courts in any such action or proceeding by the mailing of copies
thereof by registered or certified mail, postage prepaid, to it at the address
set out for notices pursuant to Section 10.1, such service to become effective
three (3) days after such mailing. Nothing herein shall affect the right of the
Administrative Agent to serve process in any other manner permitted by law or to
commence legal proceedings or to otherwise proceed against the Borrower in any
other jurisdiction.

(b) The Borrower hereby irrevocably waives any objection which it may now or
hereafter have to the laying of venue of any of the aforesaid actions or
proceedings arising out of or in connection with this Credit Agreement or any
other Credit Document brought in the courts referred to in subsection (a) hereof
and hereby further irrevocably waives and agrees not to plead or claim in any
such court that any such action or proceeding brought in any such court has been
brought in an inconvenient forum.

(c) TO THE EXTENT PERMITTED BY LAW, EACH OF THE ADMINISTRATIVE AGENT, THE
LENDERS AND THE BORROWER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS CREDIT
AGREEMENT, ANY OF THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

10.11 Severability.

If any provision of any of the Credit Documents is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

10.12 Entirety.

This Credit Agreement together with the other Credit Documents represent the
entire agreement of the parties hereto and thereto, and supersede all prior
agreements and understandings, oral or written, if any, including any commitment
letters or correspondence relating to the Credit Documents or the transactions
contemplated herein and therein.

10.13 Binding Effect; Termination. (a) This Credit Agreement shall become
effective at such time on or after the Closing Date when it shall have been
executed by the Borrower and the Administrative Agent, and the Administrative
Agent shall have received copies hereof (telefaxed or otherwise) which, when
taken together, bear the signatures of each Lender, and thereafter this Credit
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Administrative Agent and each Lender and their respective successors and
assigns.

(b) The term of this Credit Agreement shall be until no Loans or any other
amounts payable hereunder or under any of the other Credit Documents shall
remain outstanding and until all of the Commitments hereunder shall have expired
or been terminated.

0.14 Confidentiality.

The Administrative Agent and the Lenders agree to keep confidential (and to
cause their respective affiliates, officers, directors, employees, agents and
representatives to keep confidential) all information, materials and documents
furnished to the Administrative Agent or any such Lender by or on behalf of the
Borrower (whether before or after the Closing Date) which relates to the
Borrower or any of its Subsidiaries (the "Information"). Notwithstanding the
foregoing, the Administrative Agent and each Lender shall be permitted to
disclose Information (i) to its affiliates, officers, directors, employees,
agents and representatives in connection with its participation in any of the
transactions evidenced by this Credit Agreement or any other Credit Documents or
the administration of this Credit Agreement or any other Credit Documents; (ii)
to the extent required by applicable laws and regulations or by any subpoena or
similar legal process, or requested by any Governmental Authority; (iii) to the
extent such Information (A) becomes publicly available other than as a result of
a breach of this Credit Agreement or any agreement entered into pursuant to
clause (iv) below, (B) becomes available to the Administrative Agent or such
Lender on a non-confidential basis from a source other than the Borrower or (C)
was available to the Administrative Agent or such Lender on a non-confidential
basis prior to its disclosure to the Administrative Agent or such Lender by the
Borrower; (iv) to any assignee or participant (or prospective assignee or
participant) so long as such assignee or participant (or prospective assignee or
participant) first specifically agrees in a writing furnished to and for the
benefit of the Borrower to be bound by the terms of this Section 10.14; (v) to
the extent required in connection with the exercise of remedies under this
Credit Agreement or any other Credit Documents; or (vi) to the extent that the
Borrower shall have consented in writing to such disclosure. Nothing set forth
in this Section 10.14 shall obligate the Administrative Agent or any Lender to
return any materials furnished by the Borrower.

10.15 Source of Funds.

Each of the Lenders hereby represents and warrants to the Borrower that at least
one of the following statements is an accurate representation as to the source
of funds to be used by such Lender in connection with the financing hereunder:
(a) no part of such funds constitutes assets allocated to any separate account
maintained by such Lender in which any employee benefit plan (or its related
trust) has any interest;

(b) to the extent that any part of such funds constitutes assets allocated to
any separate account maintained by such Lender, such Lender has disclosed to the
Borrower the name of each employee benefit plan whose assets in such account
exceed 10% of the total assets of such account as of the date of such purchase
(and, for purposes of this subsection (b), all employee benefit plans maintained
by the same employer or employee organization are deemed to be a single plan);

(c) to the extent that any part of such funds constitutes assets of an insurance
company's general account, such insurance company has complied with all of the
requirements of the regulations issued under Section 401(c)(1)(A) of ERISA; or

(d) such funds constitute assets of one or more specific benefit plans which
such Lender has identified in writing to the Borrower.

As used in this Section 10.15, the terms "employee benefit plan" and "separate
account" shall have the respective meanings assigned to such terms in Section 3
of ERISA.

10.16 Conflict.

To the extent that there is a conflict or inconsistency between any provision
hereof, on the one hand, and any provision of any Credit Document, on the other
hand, this Credit Agreement shall control.

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Credit Agreement to be duly executed and delivered as of the date first above
written.
 
 

BORROWER:                                   AUTOZONE, INC.
                                                             a Nevada
corporation

> > > > > > By:  /s/ Robert J. Hunt
> > > > > > Name: Robert J. Hunt
> > > > > > Title: EVP & CFO
> > > > > > 
> > > > > > By: /s/ Harry L. Goldsmith
> > > > > > Name: Harry L. Goldsmith
> > > > > > Title: Sr. V.P. & General Counsel

LENDERS:                                           BANK OF AMERICA, N.A.,
                                                               individually in
its capacity as a
                                                               Lender and in its
capacity as Administrative Agent

> > > > > > By:  /s/ Timothy H. Spanos
> > > > > > Name: Timothy H. Spanos
> > > > > > Title:  Managing Director

                                                             THE CHASE MANHATTAN
BANK

> > > > > > By:  /s/ Barry K. Bergman
> > > > > > Name: Barry K. Bergman
> > > > > > Title:  Vice President

> > > > > > BANK ONE, NA
> > > > > > 
> > > > > > By: /s/ Catherine A. Muszynski
> > > > > > Name: Catherine A. Muszynski
> > > > > > Title: Vice President

                                                             FLEET NATIONAL BANK

> > > > > > By:  /s/ Thomas J. Ballard
> > > > > > Name: Thomas J. Ballard
> > > > > > Title: Director


                                                             THE BANK OF NEW
YORK

> > > > > > By:  /s/ Howard F. Bascom, Jr.
> > > > > > Name: Howard F. Bascom, Jr.
> > > > > > Title: Vice President

> > > > > > CITICORP USA, INC.
> > > > > > 
> > > > > > By: /s/ Robert Spence
> > > > > > Name:
> > > > > > Title:

                                                             FIRST UNION
NATIONAL BANK

> > > > > > By: /s/ Anthony D. Braxton
> > > > > > Name: Anthony D. Braxton
> > > > > > Title: Vice President

                                                            THE FIFTH THIRD BANK

> > > > > > By: /s/ Megan Heisel
> > > > > > Name: Mega Heisel
> > > > > > Title: Large Corporate Accounts

                                                             FIRST TENNESSEE
BANK
                                                             NATIONAL
ASSOCIATION

> > > > > > By: /s/ James H. Moore, Jr.
> > > > > > Name: James H. Moore, Jr.
> > > > > > Title: Senior Vice President

> > > > > > FIRSTAR BANK, NA
> > > > > > 
> > > > > > By:  /s/ Amanda Smith
> > > > > > Name: Amanda Smith
> > > > > > Title: Banking Officer
> > > > > >  

                                                             HIBERNIA NATIONAL
BANK

> > > > > > By: /s/ Laura K. Watts
> > > > > > Name: Laura K. Watts
> > > > > > Title: Assistant Vice President

                                                             THE INDUSTRIAL BANK
OF JAPAN,
                                                             LIMITED

> > > > > > By: /s/ Minami Miure
> > > > > > Name: Minami Miure
> > > > > > Title: Senior Vice President

                                                             KEYBANK NATIONAL
ASSOCIATION

> > > > > > By:  /s/ Mark A. LoSchiavo
> > > > > > Name: Mark A. LoSchiavo
> > > > > > Title: Assistant Vice President

                                                              MERRILL LYNCH BANK
USA

> > > > > > By: /s/ Raymond J. Dardano
> > > > > > Name: Raymond J. Dardano
> > > > > > Title: Senior Credit Officer

                                                             NATIONAL CITY BANK

> > > > > > By:  /s/ James Ritchie
> > > > > > Name: James Ritchie
> > > > > > Title: Account Officer

> > > > > > SUNTRUST BANK
> > > > > > 
> > > > > > By:  /s/ Bryan W. Ford
> > > > > > Name: Bryan W. Ford
> > > > > > Title: Vice President
> > > > > >  

                                                             UNION BANK OF
CALIFORNIA, N.A.

> > > > > > By: /s/ J. William Bloore
> > > > > > Name: J. William Bloore
> > > > > > Title: Vice President

                                                             UNION PLANTERS BANK

> > > > > > By:  /s/ Shea Buchignani
> > > > > > Name: Shea Buchignani
> > > > > > Title: Assistant Vice President

                                                             WACHOVIA BANK, N.A.

> > > > > > By:  /s/ Elizabeth Witherspoon
> > > > > > Name: Elizabeth Witherspoon
> > > > > > Title: Assistant Vice President

--------------------------------------------------------------------------------

Schedule 1.1

APPLICABLE PERCENTAGE




Pricing
Level S&P/Moody's
Rating Applicable Percentage for
Eurodollar Loans Applicable Percentage for 
Base Rate Loans Applicable Percentage
for
Facility Fee Applicable Percentage for Utilization Fee Level I A-/A3 or above
40.0 bps 0 10.0 bps 12.5 bps Level II BBB+/Baa1  50.0 bps 0 12.5 bps 12.5 bps
Level III BBB/Baa2  60.0 bps 0 15.0 bps 25.0 bps Level IV BBB-/Baa3  90.0 bps 0
22.5 bps 25.0 bps Level V BB+/Ba1 or below 120.0 bps  0 30.0 bps 25.0 bps

The Applicable Percentage shall be based on the applicable Pricing Level
corresponding to the Rating(s) then in effect. In the event of a Split Rating,
the applicable Pricing Level shall be based on the higher Rating. In the event
of a Double Split Rating, the applicable Pricing Level shall be based on the
Pricing Level which is one above that corresponding to the lower Rating. If no
Rating exists, the applicable Pricing Level shall be based on Pricing Level V
until the earlier of (A) such time as S&P and/or Moody's provides another Rating
or (B) the Required Lenders have agreed to an alternative pricing grid or other
method for determining Pricing Levels pursuant to an effective amendment to this
Credit Agreement.

As used herein:

"Rating" means the senior unsecured (non-credit enhanced) long term debt rating
of the Borrower, as published by S&P and/or Moody's.

"Split Rating" means the ratings of S&P and Moody's would indicate different
Pricing Levels, but the Pricing Levels are not more than one Pricing Level
apart.

"Double Split Rating" means the ratings of S&P and Moody's would indicate
different Pricing Levels, but the Pricing Levels are two or more Pricing Levels
apart.



--------------------------------------------------------------------------------

Schedule 2.1(a)

LENDERS





Lender Commitment
Percentage
Commitment Bank of America, N.A.
Bank of America Corporate Center
100 N. Tryon Street, 16th Floor
Charlotte, NC 28255
Attn: Timothy H. Spanos 
Tel: (704) 386-4507
Fax: (704) 388-8268 11.53846153% $75,000,000 The Chase Manhattan Bank
220 Park Avenue, 48th Floor
New York, NY 10017
Attn: Barry Bergman
Tel: (212) 270-0203
Fax: (212) 270-5646 11.53846153% $75,000,000 Fleet National Bank
100 Federal Street
MHDE 10009E
Boston, MA 02110
Attn: Thomas J. Bullard
Tel: (617) 434-3824
Fax: (617) 434-6685 10.96153861% $71,250,000 Bank One, NA
1 Bank One Plaza, 14th Floor
IL1-0086
Chicago, IL 60670
Attn: John D. Runger
Tel: (312) 732-7101
Fax: (312) 732-1117 10.96153861% $71,250,000 The Bank of New York
One Wall Street, 8th Floor
Retailing Industry Division
New York, NY 10286
Attn: Lucille Cuttone
Telephone: (212) 635-7879
Facsimile: (212) 635-1481 1.92307692% $12,500,000 Citicorp USA, Inc.
399 Park Avenue, 5th Floor
New York, NY 10043
Attn: Robert Kane
Tel: (212) 559-3414
Fax: (212) 793-7460 9.61538462% $62,500,000 First Union National Bank
PA4843
Widener Building, 12th Floor
1339 Chestnut Street
Philadelphia, PA 19107
Attn: Mark S. Supple
Tel: (215) 973-8933
Fax: (215) 786-2877 9.61538462% $62,500,000 The Fifth Third Bank
38 Fountain Square Plaza
MD 109054
Cincinnati, OH 45263
Attn: Megan Heisel
Tel: (513) 744-8662
Fax: (513) 744-5947 1.92307692% $12,500,000 First Tennessee Bank National
Association
165 Madison Avenue, 9th Floor
Memphis, TN 38103-2723
Attn: James H. Moore, Jr.
Tel: (901) 523-4108
Fax: (901) 523-4267 1.53846154% $10,000,000 Firstar Bank, NA
1 Firstar Plaza, TRAM 12-3
St. Louis, MO 63101-0524
Attn: Amanda Smith
Tel: (314) 418-3638
Fax: (314) 418-1963 3.84615385% $25,000,000 Hibernia National Bank
313 Carondelet St.
New Orleans, LA 70130
Attn: Laura K. Watts
Tel: (504) 533-2029
Fax: (504) 533-5344 0.76923077% $5,000,000 The Industrial Bank of Japan, Limited
One Ninety One Peachtree Tower
Suite 3825
191 Peachtree Street, N.E.
Atlanta, GA 30303-1757
Attn: James Masters
Tel: (404) 524-8770 x106
Fax: (404) 524-8509 1.92307692% $12,500,000 KeyBank National Association
127 Public Square, OH-01-27-0606
Cleveland, OH 44114-1306
Attn: Mark A. LoSchiavo
Tel: (216) 689-0598
Fax: (216) 689-4981 1.92307692% $12,500,000 Merrill Lynch Bank USA
15 W. South Temple, Suite 300
Salt Lake City, UT 84101
Attn: Raymond J. Dardano
Tel: (801) 526-8309
Fax: (801) 363-8611 2.69230769% $17,500,000 National City Bank
1900 E. 9th Street, #2077
Cleveland, OH 44114
Attn: James C. Ritchie
Tel: (216) 575-9918
Fax: (216) 22-0003 1.92307692% $12,500,000 SunTrust Bank
6410 Poplar Avenue, Suite 320
Memphis, TN 38119
Attn: Bryan W. Ford
Tel: (901) 762-9862
Fax: (901) 766-7565 9.61538462% $62,500,000 Union Bank of California, N.A.
350 California Street, 6th Floor
San Francisco, CA 94104
Attn: William Bloore
Tel: (415) 705-5041
Fax: (415) 705-7085 3.84615385% $25,000,000 Union Planters Bank
6200 Poplar Avenue, HQ4
Memphis, TN 38119
Attn: Shea Buchignani
Tel: (901) 580-5583
Fax: (901) 580-5451 1.92307692% $12,500,000 Wachovia Bank, N.A.
191 Peachtree Street, NE
29th Floor
Atlanta, GA 30303
Attn: Karin E. Reel
Tel: (404) 332-5187
Fax: (404) 332-5016 1.92307692% $12,500,000 Total: 100% $650,000,000.00



--------------------------------------------------------------------------------



Schedule 2.1(b)(i)

FORM OF NOTICE OF BORROWING

Bank of America, N.A.,
as Administrative Agent for the Lenders
1850 Gateway Boulevard, 5th Floor
Concord, California 94520-3281
Attn: Agency Administrative Services

Ladies and Gentlemen:

The undersigned, AUTOZONE, INC. (the "Borrower"), refers to the 364-Day Credit
Agreement dated as of May 23, 2000 (as amended, modified, extended or restated
from time to time, the "Credit Agreement"), among the Borrower, the Lenders,
Bank of America, N.A., as Administrative Agent and The Chase Manhattan Bank, as
Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives notice pursuant to Section 2.1 of the Credit Agreement
that it requests a Revolving Loan advance under the Credit Agreement, and in
connection therewith sets forth below the terms on which such Revolving Loan
advance is requested to be made:

(A)     Date of Borrowing
           (which is a Business Day)        ______________________

(B)     Principal Amount of
          Borrowing                                ______________________

(C)     Interest rate basis                     ______________________

(D)     Interest Period and the
          last day thereof                        ______________________

In accordance with the requirements of Section 4.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in subsection (b) of such Section, and confirms that the matters
referenced in subsections (c), (d) and (e) of such Section, are true and
correct.
 

> > > > > > Very truly yours,
> > > > > > 
> > > > > > AUTOZONE, INC.
> > > > > > 
> > > > > > By:
> > > > > > Name:
> > > > > > Title:

--------------------------------------------------------------------------------



Schedule 2.1(e)

FORM OF REVOLVING NOTE

May 23, 2000
 
 

FOR VALUE RECEIVED, AUTOZONE, INC., a Nevada corporation (the "Borrower"),
hereby promises to pay to the order of __________________________, its
successors and assigns (the "Lender"), at the office of Bank of America, N.A.,
as Administrative Agent (the "Administrative Agent"), at 1850 Gateway Boulevard,
5th Floor, Concord, California 94520-3281, Attn: Agency Administrative Services
(or at such other place or places as the holder hereof may designate), at the
times set forth in the 364-Day Credit Agreement, dated as of May 23, 2000, among
the Borrower, the Lenders, the Administrative Agent and the Syndication Agent
(as it may be amended, modified, extended or restated from time to time, the
"Credit Agreement"; all capitalized terms not otherwise defined herein shall
have the meanings set forth in the Credit Agreement), but in no event later than
the Termination Date, in Dollars and in immediately available funds, the
aggregate unpaid principal amount of all Revolving Loans made by the Lender to
the Borrower pursuant to the Credit Agreement, and to pay interest from the date
hereof on the unpaid principal amount hereof, in like money, at said office, on
the dates and at the rates selected in accordance with Section 2.1(d) of the
Credit Agreement.

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement. Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on a schedule attached hereto and incorporated
herein by reference, or on a continuation thereof which shall be attached hereto
and made a part hereof; provided, however, that any failure to endorse such
information on such schedule or continuation thereof shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Note.

This Note and the Revolving Loans evidenced hereby may be transferred in whole
or in part only by registration of such transfer on the Register maintained by
or on behalf of the Borrower as provided in Section 10.3(c) of the Credit
Agreement.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.
 

> > > > > > > AUTOZONE, INC.
> > > > > > > 
> > > > > > > By:
> > > > > > > Name:
> > > > > > > Title:
> > > > > > > 
> > > > > > > By:
> > > > > > > Name:
> > > > > > > Title:




--------------------------------------------------------------------------------


Schedule 2.2(f)

FORM OF COMPETITIVE NOTE

May 23, 2000

 

FOR VALUE RECEIVED, AUTOZONE, INC., a Nevada corporation (the "Borrower"),
hereby promises to pay to the order of __________________________, its
successors and permitted assigns (the "Lender"), at the office of Bank of
America, N.A., as Administrative Agent (the "Administrative Agent"), at 1850
Gateway Boulevard, 5th Floor, Concord, California 94520-3281, Attn: Agency
Administrative Services (or at such other place or places as the holder hereof
may designate), at the times set forth in the 364-Day Credit Agreement, dated as
of May 23, 2000, among the Borrower, the Lenders, the Administrative Agent and
the Syndication Agent (as it may be amended, modified, extended or restated from
time to time, the "Credit Agreement"; all capitalized terms not otherwise
defined herein shall have the meanings set forth in the Credit Agreement), but
in no event later than the Termination Date, in Dollars and in immediately
available funds, the aggregate unpaid principal amount of all Competitive Loans
made by the Lender to the Borrower pursuant to the Credit Agreement, and to pay
interest from the date hereof on the unpaid principal amount hereof, in like
money, at said office, on the dates and at the rates selected in accordance with
Section 2.2 of the Credit Agreement and in the respective Competitive Bid
applicable to each Competitive Loan borrowing evidenced hereby.

Upon the occurrence and during the continuance of an Event of Default, the
balance outstanding hereunder shall bear interest as provided in Section 3.1 of
the Credit Agreement. Further, in the event the payment of all sums due
hereunder is accelerated under the terms of the Credit Agreement, this Note, and
all other indebtedness of the Borrower to the Lender shall become immediately
due and payable, without presentment, demand, protest or notice of any kind, all
of which are hereby waived by the Borrower.

In the event this Note is not paid when due at any stated or accelerated
maturity, the Borrower agrees to pay, in addition to the principal and interest,
all costs of collection, including reasonable attorneys' fees.

All borrowings evidenced by this Note and all payments and prepayments of the
principal hereof and interest hereon and the respective dates thereof shall be
endorsed by the holder hereof on a schedule attached hereto and incorporated
herein by reference, or on a continuation thereof which shall be attached hereto
and made a part hereof; provided, however, that any failure to endorse such
information on such schedule or continuation thereof shall not in any manner
affect the obligation of the Borrower to make payments of principal and interest
in accordance with the terms of this Note.

This Note and the Loans evidenced hereby may be transferred in whole or in part
only by registration of such transfer on the Register maintained by or on behalf
of the Borrower as provided in Section 10.3(c) of the Credit Agreement.

IN WITNESS WHEREOF, the Borrower has caused this Note to be duly executed by its
duly authorized officer as of the day and year first above written.
 

> > > > > > > AUTOZONE, INC.
> > > > > > > 
> > > > > > > By:
> > > > > > > Name:
> > > > > > > Title:
> > > > > > > 
> > > > > > > By:
> > > > > > > Name:
> > > > > > > Title:

--------------------------------------------------------------------------------

Schedule 3.2

FORM OF NOTICE OF EXTENSION/CONVERSION

Bank of America, N.A.,
as Administrative Agent for the Lenders
1850 Gateway Boulevard, 5th Floor
Concord, California 94520-3281
Attn: Agency Administrative Services

Ladies and Gentlemen:

The undersigned, AutoZone, Inc. (the "Borrower"), refers to the 364-Day Credit
Agreement dated as of May 23, 2000 (as amended, modified, extended or restated
from time to time, the "Credit Agreement"), among the Borrower, the Lenders,
Bank of America, N.A., as Administrative Agent and The Chase Manhattan Bank, as
Syndication Agent. Capitalized terms used herein and not otherwise defined
herein shall have the meanings assigned to such terms in the Credit Agreement.
The Borrower hereby gives notice pursuant to Section 3.2 of the Credit Agreement
that it requests an extension or conversion of a Revolving Loan outstanding
under the Credit Agreement, and in connection therewith sets forth below the
terms on which such extension or conversion is requested to be made:

(A)     Date of Extension or Conversion
           (which is the last day of the
           the applicable Interest Period)            ______________________

(B)     Principal Amount of
          Extension or Conversion                     ______________________

(C)     Interest rate basis                               ______________________

(D)     Interest Period and the
           last day thereof                                 
______________________

In accordance with the requirements of Section 4.2, the Borrower hereby
reaffirms the representations and warranties set forth in the Credit Agreement
as provided in subsection (b) of such Section, and confirms that the matters
referenced in subsections (c), (d) and (e) of such Section, are true and
correct.
 

> > > > > > > Very truly yours,
> > > > > > > 
> > > > > > > AUTOZONE, INC.
> > > > > > > 
> > > > > > > By:
> > > > > > > Name:
> > > > > > > Title:




--------------------------------------------------------------------------------


Schedule 3.4(b)
 
 

FORM OF
NEW COMMITMENT AGREEMENT







Reference is made to the 364-Day Credit Agreement dated as of May 23, 2000, as
amended and modified from time to time thereafter (the "Credit Agreement") among
AutoZone, Inc., the Lenders party thereto, Bank of America, N.A., as
Administrative Agent and The Chase Manhattan Bank, as Syndication Agent. Terms
defined in the Credit Agreement are used herein with the same meanings.

1. The undersigned Lender hereby confirms its Commitment, effective as of the
Effective Date set forth below, to make Loans under the Credit Agreement up to
the principal amount of such Commitment as set forth below. If the undersigned
Lender is already a Lender under the Credit Agreement, such Lender acknowledges
and agrees that such Commitment is in addition to any existing Commitment of
such Lender under the Credit Agreement. If the undersigned Lender is not already
a Lender under the Credit Agreement, such Lender hereby acknowledges, agrees and
confirms that, by its execution of this New Commitment Agreement, such Lender
will, as of the Effective Date, be a party to the Credit Agreement and be bound
by the provisions of the Credit Agreement and, to the extent of its Commitment,
have the rights and obligations of a Lender thereunder.

2. This New Commitment Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

3. This New Commitment Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this New Commitment Agreement to produce or account for more
than one such counterpart.

Amount of Commitment $____________________

Effective Date of Commitment _____________________, 20___

The terms set forth above
are hereby agreed to:
 

[Lender]

By:
Name:
Title:
 
 

CONSENTED TO:
BANK OF AMERICA, N.A.,
as Administrative Agent

By:
Name:
Title:
 
 

AUTOZONE, INC.

By:
Name:
Title:
 



--------------------------------------------------------------------------------


Schedule 4.1(e)

FORM OF LEGAL OPINION

This is the form of legal opinion delivered by AutoZone
in connection with prior AutoZone credit facilities.

[DATE]

Bank of America, N.A., as Administrative Agent,
and each of the Lenders party to the
Credit Agreements referred to below
c/o Bank of America, N.A.
Agency Administrative Services
1850 Gateway Boulevard, 5th Floor
Concord, California 94520-3281

RE: AutoZone, Inc. 364-Day Syndicated Credit Agreement

Ladies and Gentlemen:

I am the Senior Vice President, Secretary and General Counsel of AutoZone, Inc.,
a Nevada corporation ("AutoZone"), and am familiar with the transactions
contemplated by the Credit Agreement dated as of November 13, 1998, as amended
by that certain Amendment No. 1 to Credit Agreement dated as of July 16, 1999
among AutoZone, Inc., as Borrower, the several Lenders from time to time party
thereto, Bank of America, N.A. as Agent, SunTrust Bank, Nashville, N.A., as
Syndication Agent and The First National Bank of Chicago, as Documentation Agent
("Credit Agreement"). Unless the context otherwise requires, all terms used in
this opinion which are specifically defined in the Credit Agreement shall have
the meanings given such terms in the Credit Agreement.

In connection with the opinions expressed below, I have examined, or caused to
be examined, the Credit Documents. I have relied upon the representations and
warranties contained in each of such documents and upon originals or copies,
certified or otherwise identified to my satisfaction, of such corporate records,
documents and other instruments as in my judgment are relevant to rendering the
opinions expressed below. As to all matters of fact covered by such documents, I
have relied, without independent investigation or verification on such
documents. In such examination, I have assumed that each of the parties to the
Credit Agreement, other than AutoZone, had and has, as the case may be, full
power, authority and legal right to enter into each Credit Document to which it
is a party and that each such Credit Document was or has been, as the case may
be, duly authorized, executed and delivered by each of such parties.

Based on the foregoing, it is my opinion that: (i) Each of the Company and its
subsidiaries has been duly organized and is validly existing as a corporation or
limited partnership under the laws of the jurisdiction of its organization, with
corporate or partnership, as the case may be, power and authority to own its
properties and conduct its ordinary course of business;

(ii) Each of the Company and its subsidiaries has been duly qualified as a
foreign corporation or limited partnership, as the case may be, for the
transaction of business and is in good standing under the laws of each
jurisdiction in which it owns or leases properties, or conducts any business, so
as to require such qualification, or is subject to no material liability or
disability by reason of failure to be so qualified in any such jurisdiction;

(iii) Each of the Credit Documents to which AutoZone is a party, was or has
been, as the case may be, duly authorized, executed and delivered by AutoZone
and together constitute the legal, valid and binding obligations of AutoZone
enforceable against AutoZone in accordance with its and their terms.

The opinions expressed in paragraph (iii) above are based upon the assumption
for purposes of such opinions and without independent analysis that
notwithstanding the respective choice of law clauses in the Credit Documents,
the governing law with respect to each of the Credit Documents is identical in
all relevant respects to the law of the State of Tennessee. Insofar as such
opinion relates to the enforceability of any instrument, such enforceability is
subject to applicable bankruptcy, insolvency and other similar laws affecting
the enforcement of creditors' rights generally whether such enforceability is
considered in a proceeding in equity or at law). The enforceability of the
remedies provided under the Credit Agreement may also be limited by applicable
laws which may affect the remedies provided therein but which do not in my
opinion affect the validity of the Credit Agreement or make such remedies
inadequate for the practical realization of the benefits intended to be
provided.

I do not express any opinion as to matters governed by any law other than the
Federal laws of the United States of America, the corporation law of the State
of Nevada and the laws of the State of Tennessee. Further, I express no opinion
as to the enforceability of the choice of law provisions contained in any of the
Credit Documents.

This opinion is rendered solely for your benefit in connection with the
transactions described above. This opinion may not be used or relied upon by any
other person, and may not be disclosed, quoted, filed with a governmental agency
or otherwise referred to without my prior written consent except to your bank
examiners, auditors and counsel and to prospective transferees of your interests
under the Credit Documents and their professional advisers, or as required by
law or pursuant to legal process.
 

                                                                             
Very truly yours,
 
 



Harry L. Goldsmith









--------------------------------------------------------------------------------


Schedule 6.2

FORM OF OFFICER'S COMPLIANCE CERTIFICATE

For the fiscal quarter ended _________________, 20___.

I, ______________________, [Title] of AutoZone, Inc. (the "Borrower") hereby
certify that, to the best of my knowledge and belief, with respect to that
certain 364-Day Credit Agreement dated as of May 23, 2000 (as amended, modified,
extended or restated from time to time, the "Credit Agreement"; all of the
defined terms in the Credit Agreement are incorporated herein by reference)
among the Borrower, the Lenders party thereto, Bank of America, N.A., as
Administrative Agent and The Chase Manhattan Bank, as Syndication Agent. a. The
company-prepared financial statements which accompany this certificate are true
and correct in all material respects and have been prepared in accordance with
GAAP applied on a consistent basis, subject to changes resulting from normal
year-end audit adjustments.

b. Since ___________ (the date of the last similar certification, or, if none,
the Closing Date) no Default or Event of Default has occurred under the Credit
Agreement; and

Delivered herewith are detailed calculations demonstrating compliance by the
Borrower with the financial covenants contained in Section 6.10 and Section 6.11
of the Incorporated Covenants as of the end of the fiscal period referred to
above.

This ______ day of ___________, 20__.
 
 

AUTOZONE, INC.

By:
Name:
Title:



--------------------------------------------------------------------------------


Schedule 10.3(b)

FORM OF ASSIGNMENT AND ACCEPTANCE

THIS ASSIGNMENT AND ACCEPTANCE dated as of _______________, 200_ is entered into
between ________________ ("Assignor") and ____________________ ("Assignee").

Reference is made to the 364-Day Credit Agreement dated as of May 23, 2000, as
amended and modified from time to time thereafter (the "Credit Agreement") among
AutoZone, Inc., the Lenders party thereto, Bank of America, N.A., as
Administrative Agent and The Chase Manhattan Bank as Syndication Agent. Terms
defined in the Credit Agreement are used herein with the same meanings.

1. The Assignor hereby sells and assigns, without recourse, to the Assignee, and
the Assignee hereby purchases and assumes from the Assignor, effective as of the
Effective Date set forth below, the interests set forth below (the "Assigned
Interest") in the Assignor's rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in the Commitments
and outstanding Loans of the Assignor on the effective date of the assignment
designated below (the "Effective Date"), together with unpaid Fees accrued on
the assigned Commitments to the Effective Date and unpaid interest accrued on
the assigned Loans to the Effective Date. Each of the Assignor and the Assignee
hereby makes and agrees to be bound by all the representations, warranties and
agreements set forth in Section 10.3(b) of the Credit Agreement, a copy of which
has been received by the Assignee. From and after the Effective Date (i) the
Assignee, if it is not already a Lender under the Credit Agreement, shall be a
party to and be bound by the provisions of the Credit Agreement and, to the
extent of the interests purchased and assumed by the Assignee under this
Assignment and Acceptance, have the rights and obligations of a Lender
thereunder and (ii) the Assignor shall, to the extent of the interests sold and
assigned by the Assignor under this Assignment and Acceptance, relinquish its
rights and be released from its obligations under the Credit Agreement.

2. This Assignment and Acceptance shall be governed by and construed in
accordance with the laws of the State of New York.

3. Terms of Assignment

            (a)     Date of Assignment:

            (b)     Legal Name of Assignor:

            (c)     Legal Name of Assignee:

            (d)     Effective Date of Assignment:

            (e)     Commitment of Assignee
                      after giving effect to this
                      Assignment and Acceptance as
                      of the Effective Date                                    
$_________________

            (f)     Commitment of Assignor
                     after giving effect to this
                    Assignment and Acceptance as
                    of the Effective Date                                       
$_________________

            (g)    Commitment Percentage of Assignee
                    after giving effect to this
                    Assignment and Acceptance
                    as of the Effective Date
                    (set forth to at least 8
decimals)                                                          %

            (h)    Commitment Percentage of Assignor
                    after giving effect to this
                    Assignment and Acceptance
                    as of the Effective Date
                    (set forth to at least 8
decimals)                                                           %

4. This Assignment and Acceptance shall be effective only upon consent of the
Borrower and the Administrative Agent, if applicable, delivery to the
Administrative Agent of this Assignment and Acceptance together with the
transfer fee payable pursuant to Section 10.3(b) in connection herewith and
recordation in the Register pursuant to Section 10.3(c) of the terms hereof.

5. This Assignment and Acceptance may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Assignment and Acceptance to produce or account for more
than one such counterpart.

The terms set forth above
are hereby agreed to:
 

________________________, as Assignor

By:
Name:
Title:
 
 

_______________________, as Assignee

By:
Name:
Title:

Notice address of Assignee:
 

> > <<Assignee>>
> >  
> > 
> > Attn:
> > Telephone: (___)
> > Telecopy: (___)


CONSENTED TO:

BANK OF AMERICA, N.A.,
as Administrative Agent

By:
Name:
Title:
 

AUTOZONE, INC.

By:
Name:
Title: